EXHIBIT 10.1

EXECUTION VERSION

 

﻿



﻿

CREDIT AGREEMENT

﻿

dated as of August 6, 2020

﻿

among

﻿

GLOBUS MEDICAL, INC.

And

GLOBUS MEDICAL NORTH AMERICA, INC.

as the Borrowers,

﻿

and

﻿

CITIZENS BANK, N.A.,

as the Lender

﻿

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

﻿

 

 

﻿

 

Page

Article 1

Definitions and Rules of Construction

1 

Section 1.1

Definitions

1 

Section 1.2

Classification of Loans

29 

Section 1.3

Terms Generally

29 

Section 1.4

Accounting Terms; GAAP

29 

Section 1.5

Rounding

30 

Section 1.6

References to Time

30 

Section 1.7

Resolution of Drafting Ambiguities

30 

Section 1.8

Status of Loan Document Obligations

30 

Section 1.9

Interest

30 

Section 1.10

Divisions

30 

Article 2

The Credits

31 

Section 2.1

Commitments

31 

Section 2.2

Loans, Conversions and Continuations of Loans

31 

Section 2.3

[Reserved]

32 

Section 2.4

Letters of Credit

32 

Section 2.5

Termination and Reduction of Commitments

36 

Section 2.6

Repayment of Loans; Evidence of Debt

37 

Section 2.7

Prepayments

37 

Section 2.8

Payments Generally; Lender’s Clawback

38 

Section 2.9

Incremental Commitments

38 

Section 2.11

Cash Collateral

38 

Article 3

Interest, Fees, Yield Protection, etc.

39 

﻿





 

--------------------------------------------------------------------------------

 

 



﻿

Section 3.1

Interest

39 

Section 3.2

Fees

40 

Section 3.3

Alternate Rate of Interest

41 

Section 3.4

Increased Costs; Illegality

42 

Section 3.5

Break Funding Payments

43 

Section 3.6

Taxes

44 

Article 4

Conditions Precedent to Credit Extensions

45 

Section 4.1

Conditions to Initial Credit Extensions

45 

Section 4.2

Conditions to All Credit Extensions

47 

Article 5

Representations and Warranties

47 

Section 5.1

Existence, Qualification and Power; Compliance with Laws

48 

Section 5.2

Authorization; No Contravention

48 

Section 5.3

Governmental Authorization; Other Consents

48 

Section 5.4

Binding Effect

48 

Section 5.5

Financial Statements; No Material Adverse Effect

48 

Section 5.6

Litigation

49 

Section 5.7

Environmental Matters

49 

Section 5.8

Ownership of Properties; Liens

50 

Section 5.9

Casualty, Etc

51 

Section 5.10

Investment Company Status, Etc

51 

Section 5.11

Taxes

51 

Section 5.12

ERISA

51 

Section 5.13

Subsidiaries; Equity Interests

52 

Section 5.14

Insurance

52 

Section 5.15

Federal Reserve Regulations, Etc

52 

Section 5.16

[Reserved].

53 

Section 5.17

Solvency

53 



-  2  -

--------------------------------------------------------------------------------

 

 

Section 5.18

Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws

53 

Section 5.19

[Reserved]

53 

Section 5.20

Accuracy of Information, Etc

53 

Section 5.21

Labor Matters

54 

Section 5.22

Absence of Certain Restrictions

54 

Section 5.23

No Default

54 

Section 5.24

Common Enterprise

54 

Section 5.25

Brokers’ Fees

54 

Section 5.26

EEA Financial Institutions

54 

Article 6

Affirmative Covenants

55 

Section 6.1

Financial Statements and Other Information

55 

Section 6.2

Notices of Material Events

56 

Section 6.3

Existence; Conduct of Business

57 

Section 6.4

Payment and Performance of Obligations

57 

Section 6.5

Maintenance of Properties

57 

Section 6.6

Books and Records; Inspection Rights

58 

Section 6.7

Compliance with Laws

58 

Section 6.8

Use of Proceeds

58 

Section 6.9

[Reserved]

58 

Section 6.10

Insurance

58 

Section 6.11

[Reserved]

58 

Section 6.12

Subsidiary Guarantors

59 

Section 6.13

Environmental Matters

59 

Article 7

Negative Covenants

59 

Section 7.1

Indebtedness; Equity Interests

59 

Section 7.2

Liens

61 

Section 7.3

Fundamental Changes; Business; Fiscal Year

61 



-  3  -

--------------------------------------------------------------------------------

 

 

Section 7.4

Investments, Loans, Advances, Guarantees and Acquisitions

62 

Section 7.5

Dispositions

63 

Section 7.6

Sale and Lease Back Transactions

64 

Section 7.7

Swap Agreements

65 

Section 7.8

Restricted Payments

65 

Section 7.9

Transactions with Affiliates

65 

Section 7.10

Borrowers

66 

Section 7.11

Amendment of Material Documents

66 

Section 7.12

Financial Covenant

66 

Section 7.13

Payments on Subordinated Debt

66 

Section 7.14

Government Regulation

66 

Section 7.15

Hazardous Materials

66 

Article 8

Events of Default

67 

Section 8.1

Events of Default

67 

Section 8.2

Remedies Upon Event of Default

69 

Section 8.3

Application of Funds

69 

Article 9

[RESERVED]

70 

Article 10

Miscellaneous

70 

Section 10.1

Notices

70 

Section 10.2

Waivers; Amendments

71 

Section 10.3

Expenses; Indemnity; Damage Waiver

71 

Section 10.4

Successors and Assigns

72 

Section 10.5

Survival

74 

Section 10.6

Counterparts; Integration; Effectiveness

74 

﻿





-  4  -

--------------------------------------------------------------------------------

 

 



﻿

Section 10.7

Severability

74 

Section 10.8

Right of Setoff

74 

Section 10.9

Governing Law; Jurisdiction; Consent to Service of Process

75 

Section 10.10

WAIVER OF JURY TRIAL

75 

Section 10.11

Payments Set Aside

76 

Section 10.12

Headings

76 

Section 10.13

Interest Rate Limitation

76 

Section 10.14

Treatment of Certain Information; Confidentiality

76 

Section 10.15

USA PATRIOT Act Notice

77 

Section 10.16

No Fiduciary Duty

77 

Section 10.17

Joint and Several Obligations of the Borrowers; Appointment of Borrower
Representative.

77 

﻿

SCHEDULES:

﻿

 

Schedule 2.1

Commitments

Schedule 5.13

Subsidiaries; Equity Interests

Schedule 7.1

Existing Indebtedness

Schedule 7.2

Existing Liens

Schedule 7.4

Existing Investments

Schedule 7.10

Existing Restrictions

Schedule 10.1

Notice Information

﻿

EXHIBITS:

Exhibit A

[Reserved]

Exhibit B

[Reserved]

Exhibit C

Form of Committed Loan Notice

Exhibit D

Form of Note

Exhibit E

Form of Compliance Certificate

Exhibit F

Form of Closing Certificate

Exhibit G

Form of Subsidiary Joinder Agreement

Exhibit H

Form of Master Intercompany Note

Exhibit I

Form of Solvency Certificate

﻿

 

-  5  -

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of August 6, 2020, among GLOBUS MEDICAL, INC., a
Delaware corporation (the “Company”), GLOBUS MEDICAL NORTH AMERICA, INC., a
Delaware corporation (“North America”; each of the Company and North America is
referred to herein as a “Borrower”) and CITIZENS BANK, N.A., as Lender.

PRELIMINARY STATEMENTS

A.The Borrowers have requested that the Lender make loans and other financial
accommodations to the Borrowers as more fully set forth herein.

B.The Lender has indicated its willingness to lend and to issue Letters of
Credit, in each case, on the terms and subject to the conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article 1

Definitions and Rules of Construction

Definitions

.  As used in this Credit Agreement, the following terms have the meanings
specified below:

“ABR Loan” means a Loan bearing interest based on the Alternate Base Rate.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the historical Consolidated EBITDA of such Acquired Entity or Business
for such period as certified by a Financial Officer of the Borrower, which
historical Consolidated EBITDA shall be calculated in a manner consistent with
the definition of Consolidated EBITDA herein and to be based on financial
statements for such Acquired Entity or Business prepared in accordance with GAAP
(subject to the absence of footnote disclosures and year-end audit adjustments
with respect to financial statements that are not annual audited financial
statements), provided that when such Acquired EBITDA is included in Consolidated
EBITDA it shall be on a Pro Forma Basis.

“Acquired Entity or Business” means, for any period, any Person, property,
business or asset acquired by the Company or any of its Subsidiaries in a
Permitted Acquisition, to the extent not subsequently sold, transferred or
otherwise Disposed of during such period.

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in:  (a) the acquisition by any Person of (i) all or
substantially all of the assets of another Person or (ii) all or substantially
all of any business line, unit or division of another Person, (b) the
acquisition by any Person (i) of in excess of 50% of the Equity Interests of any
other Person, or (ii) otherwise causing any other Person to become a subsidiary
of such Person, or (c) a merger, amalgamation consolidation, or any other
combination of any Person with another Person (other than a Person that is a
Loan Party or a Subsidiary of a Loan Party) in which a Loan Party or any of its
Subsidiaries is the surviving Person.

“Adjusted LIBOR Rate” means, with respect to any LIBOR Loan for any Interest
Period, an interest rate per annum equal to the LIBOR Rate in effect for such
Interest Period multiplied by the Statutory Reserve Rate; provided,  however,
that the Adjusted LIBOR Rate shall at no time be less than 0% per annum.



 

--------------------------------------------------------------------------------

 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement Date” means the first date appearing in this Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% per annum and (c) the Adjusted LIBOR Rate
in effect on such day for deposits in Dollars for a one‑month Interest Period
(subject to any interest rate floor set forth in the definition of “Adjusted
LIBOR Rate”) plus 1.00% per annum, provided that the Alternate Base Rate shall
at no time be less than 1.00% per annum.  If the Lender shall have determined
(which determination shall be conclusive absent clearly manifest error) that it
is unable to ascertain the Federal Funds Effective Rate or the Adjusted LIBOR
Rate for any reason, including the inability or failure of the Lender to obtain
sufficient quotations in accordance with the terms of the definition of the term
Federal Funds Effective Rate, the Alternate Base Rate shall be determined
without regard to clause (b) or (c), as applicable, of the preceding sentence
until the circumstances giving rise to such inability no longer exist.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBOR Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBOR Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 5.18(c).

“Applicable Lending Office” means the Lender’s office, branch or affiliate
designated for LIBOR Loans, ABR Loans, or Letters of Credit, as applicable, any
of which offices may be changed by the Lender.

 Applicable Margin” means, in the case of (a) ABR Loans, 0.25% per annum, and
(b) LIBOR Loans, 1.25% per annum.

 “Approved Fund” means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender or (c) an entity or an Affiliate of an
entity that administers or manages the Lender.

 “Approved Line of Business” means, collectively, (a) those lines of business in
which the Company and its Subsidiaries operate on the Closing Date (after giving
effect to the Transactions occurring on the Closing Date) and (b) any business
or activity that is the same, similar or otherwise reasonably related,
ancillary, complementary or incidental thereto.

“Attorney Costs” means when referring to the Attorney Costs of the Lender, all
reasonable and documented fees and reasonable and documented out-of-pocket
expenses, charges, disbursements and other charges of one law firm (and one
local counsel in each relevant jurisdiction and one special or regulatory
counsel for each relevant subject matter to the extent reasonably necessary).

“Attributable Indebtedness” means, at any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation of any Person, the
capitalized or principal amount of the remaining lease payments under the
relevant lease that would appear



2

--------------------------------------------------------------------------------

 

 

on a balance sheet of such Person prepared as of such date in accordance with
GAAP if such lease or other agreement were accounted for as a Capitalized Lease,
and (c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the Form 10-K or Form 10-K/A, as
applicable, containing the audited consolidated balance sheet of the Company and
its Subsidiaries as of the last day of each of the two most recent Fiscal Years
ended at least 90 days prior to the Closing Date and the related audited
consolidated statements of income, comprehensive income, cash flows and
shareholders’ equity of the Company and its Subsidiaries for each of the two
most recent Fiscal Years ended at least 90 days prior to the Closing Date.

“Auto-Renewal Letter of Credit” has the meaning assigned to such term in
Section 2.4(b)(iii).

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and, if different, the date of
the termination of the Commitment in accordance with the provisions of this
Credit Agreement.

 “Back-to-Back Letter of Credit” means a letter of credit, in form and substance
reasonably satisfactory to the Lender and issued by an issuer reasonably
satisfactory to the Lender.

“Backstopped” means, in respect of any Letter of Credit that remains outstanding
on the applicable date, that the Lender shall have received (a) a Back-to-Back
Letter of Credit and/or (b) cash or Cash Equivalents, provided that (i) the sum
of the maximum drawable amount of such Back-to-Back Letter of Credit plus the
amount of such cash and Cash Equivalents shall not be less than the Minimum
Collateral Percentage of the maximum drawable amount of such Letter of Credit,
(ii) the arrangements with respect to such cash, Cash Equivalents and drawings
on any Back-to‑Back Letter of Credit allow the Lender to apply the same to
reimburse itself with respect to drawings on, and other sums owing with respect
to, such Letter of Credit, and (iii) the requirements under clauses (i) and (ii)
of this defined term are in all respects satisfactory to the Lender.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United State Code or any similar federal
or state law for the relief of debtors.

“Beneficial Ownership Certification” means, with respect to each Borrower, a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation, which certification shall be in the form required by the
Lender.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Borrower” has the meaning assigned to such term in the Preamble.



3

--------------------------------------------------------------------------------

 

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City, New York are authorized or required by law to close; provided,
 however, that when used in connection with a LIBOR Loan, the term, “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

“Capitalized Lease Obligations” means, at the time any determination thereof is
to be made, the amount of the liabilities in respect of Capitalized Leases that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Lender, as collateral for L/C Obligations, cash
or deposit account balances or, if the Lender shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Lender. “Cash Collateral”, “Cash
Collateralized” and “Cash Collateralization” shall have a meaning analogous to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means each of the following to the extent, except with
respect to items described in clause (f) below, denominated in Dollars:

(a) debt obligations maturing within one year from the date of acquisition
thereof to the extent the principal thereof and interest thereon is backed by
the full faith and credit of the United States;

(b) commercial paper maturing within 270 days from the date of acquisition
thereof and having, at such date of acquisition, the highest credit rating
obtainable from S&P or Moody’s;

(c) certificates of deposit, banker’s acceptances and time deposits maturing
within 270 days from the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state, commonwealth or other political subdivision thereof that
has a combined capital and surplus and undivided profits of not less than
$500,000,000 or, to the extent not otherwise included, the Lender, and which is
rated at least A-2 by S&P and P-2 by Moody’s in the note or commercial paper
rating category;

(d) repurchase agreements with a term of not more than 30 days for securities
described in clause (a) of this definition and entered into with a financial
institution satisfying the criteria described in clause (c) of this definition;

(e) money market mutual funds, substantially all of the investments of which are
in cash or investments contemplated by clauses (a), (b) and (c) of this
definition;

(f) with respect to any Foreign Subsidiary, (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business, provided that such country is
a member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein, (ii)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office



4

--------------------------------------------------------------------------------

 

 

and principal place of business, provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P-1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 270
days from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank; and

(g) other investments consistent with the Company’s investment policy, as
approved from time to time by the board of directors of the Company.

“Cash Management Obligations” means all obligations of the Loan Parties in
respect of any Cash Management Services provided to any Loan Party (whether
absolute or contingent and howsoever and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)) that are owed to the Lender or any of its Affiliates.

“Cash Management Services” means, collectively, (a) commercial debit or credit
cards, merchant card processing and other services, purchase or debit cards,
including non-card e-payables services, (b) treasury management services
(including cash pooling arrangements, controlled disbursement, netting,
overdraft, lockbox and electronic or automatic clearing house fund transfer
services, return items, sweep and interstate depository network services,
foreign check clearing services), and (c) any other demand deposit or operating
account relationships or other cash management services.

“Casualty Event” means any event that gives rise to the receipt by any Loan
Party or any of its Subsidiaries of any insurance proceeds or condemnation
awards arising from any damage to, destruction of, or other casualty or loss
involving, or any seizure, condemnation, confiscation or taking under power of
eminent domain of, or requisition of title or use of or relating to or in
respect of any equipment, fixed assets or Real Property (including any
improvements thereon) of such Loan Party or any of its Subsidiaries.

﻿

“Change in Law” means the occurrence, after the Agreement Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority or the compliance therewith by the Lender (or, for
purposes of Section 3.4(b), by any Applicable Lending Office of the Lender or
the Lender’s holding company, if any); provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines and directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Change of Control” means an event or series of events by which (a) any Person
or group (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934 as in effect on the Agreement Date) shall own directly or indirectly,
beneficially or of record, shares representing more than 35% of the aggregate
ordinary voting power or economic interests represented by the issued and
outstanding Equity Interests of the Company on a fully diluted basis, (b) the
Company shall fail to own, directly or indirectly, free and clear of all Liens
or other encumbrances (other than Liens created pursuant to any Loan Document),
100% of the aggregate ordinary voting power and economic interests represented
by the issued and outstanding Equity Interests of each of its Subsidiaries (or
such lesser percentage as may be owned, directly or indirectly, as of the
Closing Date or the later acquisition thereof) except where such failure is as a
result of a transaction permitted by the Loan Documents or (d) any change in
control (or similar event, however



5

--------------------------------------------------------------------------------

 

 

denominated) with respect to the Company or any of its Subsidiaries shall occur
under and as defined in any indenture or agreement in respect of Indebtedness in
an outstanding principal amount in excess of the Threshold Amount to which the
Company or any of its Subsidiaries is a party.

“Citizens Bank” means Citizens Bank, N.A., a national banking association.

“Closing Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 10.2).

“Code” means the Internal Revenue Code of 1986.

 “Commitment” means the commitment hereunder of the Lender to make Loans and
issue Letters of Credit in an aggregate outstanding amount not exceeding the
Commitment as set forth on Schedule 2.1, as such Commitment may be adjusted from
time to time pursuant to Section 2.5 and Section 2.9. The initial amount of the
Commitment on the Agreement Date is $125,000,000.

“Committed Loan Notice” means a notice of a Loan, a conversion of a Loan from
one Type to the other, or a continuation of a LIBOR Loan pursuant to
Section 2.2(a), which, if in writing, shall be substantially in the form of
Exhibit C.

“Commodity Exchange Act”  means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.) and any successor statute.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Lender by means of electronic communications
pursuant to Section 10.1.

“Company” has the meaning assigned to such term in the preamble hereto.

“Compliance Certificate” means a certificate, substantially in the form of
Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 “Consolidated Depreciation and Amortization Expense”  means, with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs, the amortization of original
issue discount and amortization of favorable or unfavorable lease assets or
liabilities, of such Person and its Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Subsidiaries for such period:

(a) increased (without duplication) by the following, in each case, to the
extent deducted (and not added back) in computing Consolidated Net Income for
such Person for such period:

(i) federal, state, local and foreign income or franchise taxes of such Person
and its Subsidiaries paid or payable in cash during such period; plus



6

--------------------------------------------------------------------------------

 

 

(ii) Consolidated Interest Expense of such Person and its Subsidiaries to the
extent paid or payable in cash or otherwise; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person and its
Subsidiaries; plus

(iv) non-cash losses and non-cash charges (excluding any non-cash charges that
constitute an accrual of or a reserve for future cash charges or are reasonably
likely to result in a cash outlay in a future period); plus

(v) charges incurred in connection with any material business restructurings
directly related to the COVID-19 pandemic and announced on or prior to August 6,
2020, provided that the aggregate amount added to Consolidated Net Income in
reliance on this clause (a)(v) for any period of four consecutive fiscal
quarters shall not exceed $10,000,000; plus 

(vi) in the case of the Company, reasonable and customary one-time,
non-recurring fees, expenses and costs relating to the Transactions incurred
within three months of the Closing Date; and

(h) decreased (without duplication) by the following, in each case, to the
extent taken into account (or added back) in computing Consolidated Net Income
for such Person for such period:

(i) interest income to the extent received in cash or otherwise during such
period; plus

(ii) any gain realized in connection with the sale or Disposition of assets
(including Dispositions pursuant to Sale and Leaseback transactions) other than
in the ordinary course of business or the Disposition of any securities or the
extinguishment of any Indebtedness.

For purposes of determining the Consolidated Leverage Ratio, (i) there shall be
included in determining Consolidated EBITDA of the Company and its Subsidiaries
for any period, without duplication, the Acquired EBITDA of any Acquired Entity
or Business on a Pro Forma Basis and (ii) there shall be excluded in determining
Consolidated EBITDA of the Company and its Subsidiaries for any period, the
Disposed EBITDA of any Sold Entity or Business on a Pro Forma Basis.

 “Consolidated Interest Expense” means, with respect to any Person and its
Subsidiaries for any period, the sum of (a) consolidated total interest expense
of such Person and its Subsidiaries for such period, whether paid or accrued and
whether or not capitalized (including (without duplication), amortization of
debt issuance costs and original issue discount, premiums paid to obtain
payment, financial assurance or similar bonds, interest capitalized during
construction, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments under Capitalized
Leases and the implied interest component of Synthetic Lease Obligations
(regardless of whether accounted for as interest expense under GAAP) (regardless
of whether accounted for as interest expense under GAAP), all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptances and net costs in respect of any obligations under any Swap
Agreements constituting interest rate swaps, collars, caps or other arrangements
requiring payments contingent upon interest rates of such Person and its
Subsidiaries), plus (b) all cash dividends paid or payable on preferred stock
during such period other than to such Person or a Loan Party, plus or minus, as
applicable, to the extent they would otherwise be included in interest expense
under GAAP, unrealized gains and losses arising from derivative financial
instruments issued by such Person for the benefit of such Person or its
Subsidiaries, in each case determined on a consolidated basis for such period.



7

--------------------------------------------------------------------------------

 

 

“Consolidated Leverage Ratio” means, with respect to any Measurement Period, the
ratio of (a) Consolidated Total Debt of the Company and its Subsidiaries as of
the last day of such Measurement Period to (b) Consolidated EBITDA of the
Company and its Subsidiaries for such Measurement Period.     

“Consolidated Net Income” means, for any Person (the “first Person”) for any
period, the sum of net income (or loss) for such period of such first Person and
its subsidiaries determined on a consolidated basis in accordance with GAAP,
excluding, without duplication, to the extent included in determining such net
income (or loss) for such period:  (a) any income (or loss) of any other Person
(the “second Person”) if such second Person is not a subsidiary of such first
Person, except that such first Person’s equity in the net income of any second
Person for such period shall be included in the determination of Consolidated
Net Income up to the aggregate amount of cash actually distributed by such
second Person during such period to such first Person or any of its subsidiaries
as a dividend or other distribution, (b) the income (or loss) of any second
Person accrued prior to the date it became a subsidiary of such first Person or
is merged into or consolidated with such first person or any of its subsidiaries
or such second Person’s assets are acquired by such first person or any of its
subsidiaries, (c) non-recurring gains (or losses), (d) the income of any
subsidiary of such first Person to the extent that the declaration or payment of
dividends or similar distributions by such subsidiary of that income is
prohibited by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such subsidiary, and (e) all non-cash adjustments made to
translate foreign assets and liabilities for changes in foreign exchange rates
made in accordance with ASC 830.

“Consolidated Total Debt” means, with respect to any Person and its Subsidiaries
at any time and as determined on a consolidated basis and without duplication,
an amount equal to the sum of Indebtedness of the type set forth in clauses (a),
(b), (c), (e), (g), (h) and (k) of the definition thereof.

“Contested in Good Faith” means, with respect to any matter, that such matter is
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings analogous thereto.

“Controlled Foreign Corporation” means a controlled foreign corporation within
the meaning of Section 957(a) of the Code.

“Credit Agreement” means this Credit Agreement.

“Credit Extension” means the making of a Loan or a L/C Credit Extension.

“Credit Facility” means the credit facility established hereunder and evidenced
by the Commitment.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.



8

--------------------------------------------------------------------------------

 

 

“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” means (a) when used with respect to the outstanding principal
balance of any Loan, the sum of (i) the rate of interest otherwise applicable
thereto plus (ii) 2.00% per annum, and (b) when used with respect to any L/C
Loan or any interest, fee or other amount payable under the Loan Documents which
shall not have been paid when due, the sum of (i) the Alternate Base Rate plus
(ii) the Applicable Margin applicable to ABR Loans plus (iii) 2.00% per annum.

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the historical Consolidated EBITDA of such Sold Entity or Business for
such period as certified by a Financial Officer of the Company, which historical
Consolidated EBITDA shall be calculated in a manner consistent with the
definition of Consolidated EBITDA herein and to be based on financial statements
for such Sold Entity or Business prepared in accordance with GAAP (subject to
the absence of footnote disclosures and year-end audit adjustments with respect
to financial statements that are not annual audited financial statements),
provided that when such Disposed EBITDA is excluded from Consolidated EBITDA it
shall be on a Pro Forma Basis).

“Disposition” means, with respect to any Person, the sale, transfer, license,
lease or other disposition (including any Sale and Leaseback and any sale or
issuance of Equity Interests including by way of a merger) by such Person to any
other Person, with or without recourse, of (a) any notes or accounts receivable
or any rights and claims associated therewith, (b) any Equity Interests of any
Subsidiary (other than directors’ qualifying shares), or (c) any other assets,
provided,  however, that none of the following shall constitute a
Disposition:  (i) any sale, transfer, license, lease or other disposition by (A)
a Loan Party to another Loan Party or (B) a Non-Loan Party Subsidiary to another
Non-Loan Party Subsidiary, in each case, on terms which are no less favorable
than are obtainable from any Person which is not one of its Affiliates, (ii) the
collection of accounts receivable and other obligations in the ordinary course
of business, (iii) sales of inventory in the ordinary course of business, (iv)
dispositions of substantially worn out, damaged, uneconomical, surplus or
obsolete equipment, equipment that is no longer useful in the business of the
Company or its Subsidiaries, and (v) sales, transfers, licenses, leases or other
Dispositions resulting in aggregate Net Cash Proceeds not exceeding $1,000,000
during any period of four consecutive fiscal quarters.  Each of the terms
“Dispose” and “Disposed” when used as a verb shall have an analogous meaning.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, or upon the happening of any event or condition, (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests and
cash in lieu of fractional shares of such Equity Interests) pursuant to a
sinking fund obligation or otherwise (except as a result of a change in control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change in control or asset sale event shall be subject to the prior
occurrence of the Termination Date), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date at the time such
Equity Interests are issued.

“Divide” and “Division”  have the meanings assigned to such terms in Section
1.10.

“Dollars” or “$” refers to lawful money of the United States.



9

--------------------------------------------------------------------------------

 

 

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States, or any state, commonwealth or other political
subdivision thereof (including, for the avoidance of doubt, the District of
Columbia).

“Earn-Out Obligations” means, with respect to any Person, obligations of such
Person that are recognized under GAAP as a liability of such Person, payable in
cash or which may be payable in cash at the seller’s or obligee’s option arising
from the acquisition of a business or a line of business (whether pursuant to an
acquisition of Equity Interests or assets, the consummation of a merger or
consolidation or otherwise) and payable to the seller or sellers thereof.

﻿

“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval System
administered by the United States Securities and Exchange Commission.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of liability,
non-compliance or violation, investigations, proceedings, settlements, consent
decrees, consent orders, consent agreements and all costs and liabilities
relating to or arising from or under any Environmental Law, including (a) any
and all claims by Governmental Authorities for enforcement, investigation,
corrective action, cleanup, removal, response, remedial or other actions, cost
recovery, damages, natural resource damages or penalties pursuant to or arising
under any Environmental Law, (b) any and all claims by any one or more Persons
seeking damages, contribution, restitution, indemnification, cost recovery,
compensation or injunctive relief directly or indirectly resulting from, based
upon or arising under Environmental Law, pertaining to Hazardous Materials or an
alleged injury or threat of injury to human health, safety, natural resources,
or the indoor or outdoor environment, and (c) all liabilities contingent or
otherwise, expenses, obligations, losses, damages, fines and penalties arising
under any Environmental Law.

“Environmental Law” means, collectively and individually any and all federal,
state, local, or foreign statute, rule, regulation, code, guidance, ordinance,
order, judgment, directive, decree, injunction or common law as now or
previously in effect and regulating, relating to or imposing liability or
standards of conduct concerning:  the environment; protection of the environment
and natural resources; air emissions; water discharges; noise emissions; the
Release, threatened Release or discharge into the environment and physical
hazards of any Hazardous Material; the generation, handling, management,
treatment, storage, transport or disposal of any Hazardous Material or otherwise
concerning pollution or the protection of the outdoor or indoor environment,
preservation or restoration of natural resources, employee or human health or
safety, and potential or actual exposure to or injury from Hazardous Materials.



10

--------------------------------------------------------------------------------

 

 

“Environmental Liability” means, in respect of any Person, any statutory, common
law or equitable liability, contingent or otherwise of such Person directly or
indirectly resulting from, arising out of or based upon (a) the violation of any
Environmental Law or Environmental Permit, or (b) an Environmental Claim.

“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

“Equity Interests” means, with respect to any Person, (a) shares of capital
stock of (or other ownership or profit interests in) such Person, (b) warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, (c) securities (other than Indebtedness) convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and (d)
all other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or non-voting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Sections 302 and
303 of ERISA and Sections 412 and 430 of the Code, is treated as a single
employer under subsection (b), (c), (m) or (o) of Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA with respect to a Pension Plan (other than an event for which the 30-day
notice period referred to in Section 4043 of ERISA is waived); (b) the existence
with respect to any Pension Plan of a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA or Section 4975(c)(1) of the Code; (c) any
failure of any Pension Plan to satisfy the “minimum funding standard” applicable
to such Pension Plan under Section 412 or Section 430 of the Code or Section 302
or Section 303 of ERISA, whether or not waived; (d) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan, the
failure to make by its due date a required installment under Section 430(j)(3)
of the Code with respect to any Pension Plan or the failure of any Loan Party or
ERISA Affiliate to make any required contribution to any Multiemployer Plan; (e)
a determination that any Pension Plan is, or is expected to be, in “at-risk”
status (as defined in Section 430(i)(4) of the Code or Section 303(i)(4) of
ERISA; (f) the incurrence by any Loan Party or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan including the imposition of any Lien in favor of the PBGC or any Pension
Plan(other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA); (g) the filing of a notice of intent to terminate, the treatment of a
Pension Plan amendment as a termination under Section 4041 or Section 4041A or
ERISA, the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a
Pension Plan administrator of any notice relating to an intention to terminate
any Pension Plan or Pension Plans or to appoint a trustee to administer any
Pension Plan under Section 4042 of ERISA or the occurrence of an event or
condition which constitutes grounds under Section 4042 of ERISA or the
termination of, or the appointment of a trustee to administrator, any Pension
Plan; (h) any limitations under Section 436 of the Code become applicable; (i)
the incurrence by any Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Pension Plan or
Multiemployer Plan; (j) a withdrawal by any Loan Party or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (k) the receipt by any Loan Party or any



11

--------------------------------------------------------------------------------

 

 

ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in endangered or critical status within the meaning of Section 432
of the Code or Section 305 or Title IV of ERISA; or (l) the imposition on any
Loan Party or any ERISA Affiliate of any tax under Chapter 43 of Subtitle D of
the Code, or the assessment of a civil penalty on any Loan Party or any ERISA
Affiliate under Section 502(c) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in Section 8.1.

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by applicable
law, rule or regulation or by any contractual obligation (to the extent such
contractual obligation is existing (i) on the Closing Date or (ii) at the time
of acquisition of such Subsidiary so long as the prohibition or restriction in
such contract is not entered into in contemplation thereof) from providing a
Guarantee of the Obligations or which would require governmental (including
regulatory or any other Governmental Authority’s) consent, approval, license or
authorization to provide such a Guarantee unless such consent, approval, license
or authorization has been received, (b) any Foreign Subsidiary, (c) any Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary, (d) any Foreign
Subsidiary Holdco, (e) any captive insurance company, (f) any Immaterial
Subsidiary, and (g) any other Subsidiary with respect to which the Company and
the Lender reasonably determine in writing the cost or other consequences of
providing such a Guarantee shall be excessive in view of the benefits of such
Guarantee to be afforded to the Lender therefrom.  Notwithstanding the
foregoing, in the event that an Excluded Subsidiary guarantees, grants a lien on
its assets to secure, or has greater than 65% of its voting Equity Interests
pledged to secure, other Indebtedness of the Loan Parties, such Excluded
Subsidiary shall cease to be an Excluded Subsidiary and shall be required to
become a Subsidiary Guarantor.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
Applicable Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of the Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of the Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) the Lender acquires such interest in the Loan or Commitment or (ii)
the Lender changes its Applicable Lending Office, except in each case to the
extent that, pursuant to Section 3.6, amounts with respect to such Taxes were
payable either to the Lender’s assignor immediately before the Lender became a
party hereto or to the Lender immediately before it changed its Applicable
Lending Office, (c) Taxes attributable to the Lender’s failure to comply with
Section 3.6(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.



12

--------------------------------------------------------------------------------

 

 

“Federal Funds Effective Rate” means, for any day, a rate per annum (expressed
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (a) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, (b)
if such rate is not so published for any day, the Federal Funds Effective Rate
for such day shall be the average of the quotations for such day on such
transactions received by the Lender from three federal funds brokers of
recognized standing selected by it and (c) if the Federal Funds Effective Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Credit Agreement.

“Financial Covenant” means the covenant set forth in Section 7.12.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or comptroller of such Person
(or such other financial officer as is acceptable to the Lender).

“Fiscal Year” means the four fiscal quarter period of the Company ending on
December 31 of each calendar year.

“Foreign Plan” means any employee pension benefit plan or arrangement (a)
maintained, or contributed to by any Loan Party or Subsidiary that is not
subject to the laws of the United States, or (b) mandated by a government other
than the United States for employees of any Loan Party or Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holdco” means any Domestic Subsidiary that owns no material
assets other than the Equity Interests of one or more Foreign Subsidiaries that
are Controlled Foreign Corporations.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
department, commission, board, bureau, agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards (including
the Financial Accounting Standards Board, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).

“Guarantee Agreement” means the Guarantee Agreement, dated as of the date
Closing Date, among the Loan Parties and the Lender.



13

--------------------------------------------------------------------------------

 

 

“Guarantee Requirement” means, at any time, the requirement that all Obligations
shall have been unconditionally guaranteed jointly and severally on a senior
basis by the each Subsidiary required to do so pursuant to Section 6.12.  

“Guarantees” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The term
“Guaranteed” has a meaning analogous thereto.  The amount of any Guarantee at
any time shall be deemed to be an amount equal to the lesser at such time of (i)
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made (or, if not stated or determinable, the maximum
reasonably anticipated amount of the obligations in respect of which such
Guarantee is made) and (ii) the maximum amount for which the guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee.

“Guarantors” means (a) each Borrower (with respect to the Obligations of the
other Borrower), and (b) each other Person that becomes a party to the Guarantee
Agreement as a Guarantor.

“Hazardous Materials” means all substances, wastes, chemicals, pollutants, or
other contaminants, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, mold,
infectious, pharmaceutical or medical wastes and all other substances of any
nature that are now or hereafter regulated under any Environmental Law or are
now or hereafter defined, listed, classified, considered or described as
hazardous, dangerous or toxic by any Governmental Authority or under any
Environmental Law.

“Immaterial Subsidiary” means any Subsidiary of any Loan Party that (a) together
with its Subsidiaries, contributed less than fifteen percent (15%) of the
Consolidated EBITDA of the Company and its Subsidiaries, taken as a whole,
during the most recently-ended period of four consecutive fiscal quarters (which
calculation, for any Immaterial Subsidiary organized or acquired after the first
day of such period, shall be determined on a Pro Forma Basis as if such
Subsidiary had been a Subsidiary commencing on the first day of such period),
(b) does not Guarantee or provide a Lien on its assets or otherwise provide
credit support with respect to any Indebtedness of the Company or any of its
Subsidiaries, and (c) has been designated as such by the Company in a written
notice delivered to the Lender (other than any such Subsidiary as to which the
Company has revoked such designation by written notice to the Lender); provided
that Immaterial Subsidiaries shall not at any time account, in the aggregate,
for more than fifteen percent (15%) of the Consolidated EBITDA of the Company
and its Subsidiaries, taken as a whole,.

“Indebtedness” of any Person means, without duplication:

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, including seller paper;



14

--------------------------------------------------------------------------------

 

 

(c) the maximum amount (after giving effect to any prior drawings or reductions
which have been reimbursed) of all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, surety bonds, and similar
instruments issued or created by or for the account of such Person;

(d) the Swap Termination Value of each Swap Agreement (to the extent reflecting
an amount owed by such Person or an amount that would be owing were such Swap
Agreement terminated);

(e) the Attributable Indebtedness of such Person in respect of Capitalized Lease
Obligations, Synthetic Debt and Synthetic Lease Obligations of such Person
(regardless of whether accounted for as indebtedness under GAAP);

(f) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business which are paid within 90 days of their respective due dates
and (ii) any purchase price adjustments, earn out or similar obligation until
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and if not paid after becoming due and payable);

(g) indebtedness (excluding prepaid interest thereon) secured by a Lien (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by a Lien) on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements and mortgage, industrial revenue bond, industrial
development bond and similar financings), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;

(h) all Earn-Out Obligations due and owing of such Person;

(i) all obligations of such Person in respect of Disqualified Equity Interests;

(j) all obligations of such Person to pay a specified purchase price for goods
or services whether or not delivered or accepted (e.g., take or pay obligations)
or similar obligations and, without duplication, all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person; and

(k) all Guarantees by such Person of any of the foregoing.

The Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture (other than a joint venture that is itself a corporation,
company, or limited liability company) in which such Person is a general partner
or a joint venturer, unless such Indebtedness is expressly made non-recourse to
such Person.  The amount of Indebtedness of any Person for purposes of clause
(g) shall be deemed to be equal to the greater of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.3(b).

“Information” has the meaning assigned to such term in Section 10.14(b).



15

--------------------------------------------------------------------------------

 

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable thereto and, in the case of a
LIBOR Loan with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, and (d) with
respect to all Loans, the Maturity Date.

“Interest Period” means, with respect to any LIBOR Loan, the period commencing
on the date of such Loan and ending on the numerically corresponding day in the
calendar month that is one, three or six months thereafter, as the Company may
elect, provided that:  (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period,
and (c) no Interest Period in respect of any Loan shall end after the Maturity
Date of the Credit Facility under which such Loan was made.  For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.

“Interpolated Screen Rate” means in relation to the LIBOR Rate for any Loan, the
rate per annum determined by the Lender (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the rate as displayed on the
applicable Bloomberg page (or on any successor or substitute page or service
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market comparable to those currently provided on such page, as
determined by the Lender from time to time; in each case the “Screen Rate”) for
the longest period (for which that Screen Rate is available) that is shorter
than the applicable Interest Period and (b) the Screen Rate for the shortest
period (for which that Screen Rate is available) that exceeds such Interest
Period, in each case, at approximately 11:00 a.m., London time, on the Quotation
Day for such Interest Period.

“Investment” means, as to any Person, (a) any Acquisition by such Person, (b)
any direct or indirect acquisition or investment by such Person in another
Person, whether by means of the purchase or other acquisition of Equity
Interests or debt or other securities of another Person (including any
partnership or joint venture interest), or (c) any direct or indirect loan,
advance or capital contribution to, Guarantee with respect to any Indebtedness
or other obligation of, such other Person.  For purposes of covenant compliance,
the amount of any Investment on any date of determination shall be, in the case
of any Investment in the form of (i) a loan or an advance, the principal amount
thereof outstanding on such date, (ii) a Guarantee, the amount of such Guarantee
as determined in accordance with the last sentence of the definition of such
term, (iii) a transfer of Equity Interests or other property by the investor to
the investee, including any such transfer in the form of a capital contribution,
or the issuance of Equity Interests to such investor, the fair market value (as
determined reasonably and in good faith by the chief financial officer of the
Company) of such Equity Interests or other property as of the time of the
transfer or issuance, without any adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment,
and (iv) any Investment (other than any Investment referred to in clauses (i),
(ii) or (iii) above) in the form of an Acquisition or a purchase or other
acquisition for value of any evidences of Indebtedness or other securities of
any other Person, the original cost of such Investment (including any
Indebtedness assumed in connection therewith), plus the cost of all additions,
as of such date, thereto, and minus the amount, as of such date, of any portion
of such Investment repaid to the investor in cash as a repayment of principal or
a return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment.



16

--------------------------------------------------------------------------------

 

 

“IRS” means the United States Internal Revenue Service.

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time of issuance)

“L/C Advance” has the meaning assigned to such term in Section 2.4(c)(ii).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
or renewal thereof or extension of the expiry date thereof, or the reinstatement
or increase of the amount thereof or any amendment thereto.

“L/C Disbursement” means a payment made by the Lender pursuant to a Letter of
Credit.

“L/C Fee” has the meaning assigned to such term in Section 3.2(b).

“L/C Honor Date” has the meaning assigned to such term in Section 2.4(c)(i).

“L/C Loan” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable L/C Honor Date
or refinanced as a Loan.

“L/C Obligations” means, at any time, the sum, without duplication, of (a) the
undrawn portion of all Letters of Credit plus (b) the aggregate of all
Unreimbursed Amounts in respect of Letters of Credit (unless refinanced as a
Loan), including all L/C Loans.

“L/C Sublimit” means an amount equal to the lesser of (a) $25,000,000 and (b)
the Commitment.  The L/C Sublimit is a sublimit of the Commitment.

“Lender” means Citizens Bank.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.

“Letter of Credit Documents” means, with respect to each Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any Letter of Credit Application and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or (b) any collateral for such obligations.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date of the Credit Facility (or, if such day is not a
Business Day, the next preceding Business Day).

“LIBOR Rate” means:

(a) with respect to each day during each Interest Period pertaining to a LIBOR
Loan, the rate per annum determined by the Lender to be the arithmetic average
of the London Interbank Offered Rates administered by the ICE Benchmark
Administration (or any Person that takes over administration of such rate) for
deposits in Dollars for a duration equal to or comparable to the duration of
such Interest Period which appear on the relevant Bloomberg page (or such other
commercially available source providing quotations of the London Interbank
Offered Rates for deposits in Dollars as may be designated



17

--------------------------------------------------------------------------------

 

 

by the Lender from time to time) at or about 11:00 a.m. (London time) on the
Quotation Day for such Interest Period; or

(b) for any interest calculation with respect to an ABR Loan on any date, rate
per annum determined by the Lender to be the arithmetic average of the London
Interbank Offered Rates administered by the ICE Benchmark Administration (or any
Person that takes over administration of such rate) for deposits in Dollars with
a term of one (1) month commencing such day which appear on the relevant
Bloomberg page (or such other commercially available source providing quotations
of the London Interbank Offered Rates for deposits in Dollars as may be
designated by the Lender from time to time), at or about 11:00 am (London time)
on such day;

provided that if such rate is not available at such time for any reason, then
the “LIBOR Rate” with respect to such Loan for such period shall be the
Interpolated Screen Rate, where applicable.  Each calculation by the Lender of
the LIBOR Rate hereunder shall be conclusive and binding on the parties hereto
for all purposes, absent clearly manifest error.  Notwithstanding the foregoing,
for purposes of this Credit Agreement, the LIBOR Rate shall at no time be less
than 0.00% per annum.

“LIBOR Loan” means a Loan bearing interest based on the Adjusted LIBOR Rate.

“LIBOR Scheduled Unavailability Date” has the meaning specified
in Section 3.3(b).  

“LIBOR Successor Rate” has the meaning specified in Section 3.3(b).  

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative and yield protection matters as
may be appropriate, in the discretion of the Lender, to reflect the
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Lender in a manner substantially consistent with then-prevailing
market practice (or, if the Lender determines that implementation of any portion
of such market practice is not administratively feasible or that no market
practice for the administration of such LIBOR Successor Rate exists, in such
other manner of administration as the Lender determines in consultation with the
Company).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capitalized Lease or title retention agreement relating to such
asset, and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Loan” means a loan referred to in Section 2.1(a) and made pursuant to
Section 2.2.

“Loan Document Obligations” means the due and punctual payment and performance
of all advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party under or pursuant to each of the Loan Documents or otherwise
with respect to any Loan or Letter of Credit and all costs and expenses incurred
in connection with enforcement and collection of the foregoing, including the
fees, charges and disbursements of counsel, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest,
expenses and fees that accrue after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest, expenses and fees are allowed claims in such proceeding.



18

--------------------------------------------------------------------------------

 

 

“Loan Documents” means, collectively, this Credit Agreement, the Notes, the
Guarantee Agreement, each Letter of Credit Application, any agreement creating
or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.10 and each other document entered into in connection herewith.

“Loan Minimum” means (a) in the case of a LIBOR Loan, $1,000,000 and (b) in the
case of an ABR Loan, $500,000.

“Loan Multiple” means (a) in the case of a LIBOR Loan, $1,000,000 and (b) in the
case of an ABR Loan, $500,000.

“Loan Parties” means, collectively, (a) the Borrowers and (b) the Guarantors.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

“Master Intercompany Note” means a promissory note substantially in the form of
Exhibit H.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations, liabilities, prospects or condition, financial or otherwise,
of the Loan Parties and their respective Subsidiaries, taken as a whole, (b) the
condition that results when the legality, validity or enforceability of any Loan
Document is affected in a manner that is material and adverse to the Lender, (c)
the condition that results when the ability of any Loan Party to perform any of
its obligations under any Loan Document is affected in a manner that is material
and adverse to the Lender, or (d) the condition that results when the rights of
or benefits available to the Lender under any Loan Document is affected in a
manner that is material and adverse.  In determining whether any individual
event would result in a Material Adverse Effect, notwithstanding that such event
in and of itself does not have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
then-existing events would result in a Material Adverse Effect.

“Material Indebtedness” means, as of any date, Indebtedness (other than
Indebtedness under the Loan Documents) or obligations in respect of one or more
Swap Agreements, of any one or more of the Loan Parties or any of their
Subsidiaries in an aggregate principal amount exceeding the Threshold
Amount.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations in respect of any Swap Agreement at any time shall be
its Swap Termination Value.

“Maturity Date” means August 5, 2021, provided that if such day is not a
Business Day, the Maturity Date shall be the Business Day immediately preceding
such day.

 “Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Company ending on or prior to
such date.  A Measurement Period may be designated by reference to the last day
thereof (e.g. the June 30, 2020 Measurement Period refers to the period of four
consecutive fiscal quarters of the Company ended June 30, 2020, and a
Measurement Period shall be deemed to end on the last day thereof.

“Minimum Collateral Amount” means, as of any date, the aggregate amount of Cash
Collateral required to be maintained with the Lender as of such date pursuant to
the terms of Section 2.10 and Section 8.2 of this Credit Agreement.

“Minimum Collateral Percentage” means 102%.



19

--------------------------------------------------------------------------------

 

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Non-Loan Party Subsidiary” means any Subsidiary of the Company that is not a
Loan Party.

“Nonrenewal Notice Date” has the meaning assigned to such term in
Section 2.4(b)(iii).

“North America” has the meaning assigned to such term in the preamble hereto.

“Note” means a promissory note evidencing the Loans payable to the Lender (and
its registered assigns) substantially in the form of Exhibit D.

“Obligations” means, collectively, (a) the Loan Document Obligations and (b) the
Cash Management Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction), (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating or limited
liability company agreement and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than connections arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Outstanding Amount” means (a) with respect to any Loan on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Loans as a Loan) occurring
on such date, and (b) with respect to any Letter of Credit, Unreimbursed Amount,
L/C Loan or L/C Obligations on any date, the outstanding amount thereof on such
date after giving effect to any related L/C Credit Extension occurring on such
date and any other changes thereto as of such date, including as a result of any
reimbursements of outstanding Unreimbursed Amounts under related Letters of
Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Loan) or any
reductions in the maximum amount available for drawing under related Letters of
Credit taking effect on such date.



20

--------------------------------------------------------------------------------

 

 

“Participant” has the meaning assigned to such term in Section 10.4(c).

“Participant Register” has the meaning assigned to such term in Section 10.4(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 or Section 430 of the Code or Section 302 or Section 303 of ERISA,
and in respect of which any Loan Party or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Permitted Acquisition”  means any Acquisition by a Loan Party that satisfies
each of the following conditions:

(a) at the time of and immediately before and after giving effect thereto, no
Default shall have occurred and be continuing;

(b) such Acquisition shall be consensual and, if applicable, shall have been
approved by the Acquisition target’s board of directors (or comparable governing
body);

(c) the Person, assets or business unit acquired in the Acquisition shall be
engaged in an Approved Line of Business;

(d) after giving Pro Forma Effect to such Acquisition and any incurrence or
assumption of Indebtedness in connection with such Acquisition, the Consolidated
Leverage Ratio shall not exceed the Consolidated Leverage Ratio then permitted
under Section 7.12 for the most recently ended fiscal quarter (or Fiscal Year)
for which financial statements were required to be delivered pursuant to Section
6.1(a) or Section 6.1(b), as applicable;

(e) not later than five (5) Business Days prior to the consummation of any such
Acquisition for which the aggregate purchase price is at least $175,000,000, the
Company shall have delivered to the Lender (A) a description of the material
terms of such Acquisition, (B) at the request of the Lender, audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Person, business or assets being acquired for its two most recent fiscal years
and for each fiscal quarter ended after the date of the most recent annual
financial statements and at least forty-five (45) days prior to the date of
consummation of such Acquisition, (C) at the request of the Lender, consolidated
projected income statements of the Company and its Subsidiaries (giving effect
to such Acquisition) and (D)  prior to the consummation of such Permitted
Acquisition, a certificate, executed by a Responsible Officer of the Borrower,
certifying that such Acquisition complies with the requirements of this
Agreement; and

(f) the total consideration paid by the Loan Parties for (i) the Equity
Interests of any Person that does not become a Loan Party or is not a Loan Party
or (ii) in the case of an asset acquisition, assets that are not acquired by any
Loan Party, when taken together with the total consideration for all such
Persons and assets so acquired after the Closing Date, shall not exceed
$100,000,000 in the aggregate.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being Contested in Good Faith, provided that
enforcement of such Liens is stayed pending such contest;



21

--------------------------------------------------------------------------------

 

 

(b) landlords’, vendors’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being Contested in Good Faith;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts (other than
contracts for the payment of money), leases (other than Capitalized Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature, in each case incurred in the ordinary
course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(k);

(f) easements, zoning restrictions, rights of way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligation and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Loan Parties and their respective Subsidiaries;

(g) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business, provided that the same do not in any material
respect interfere with the business of the Loan Parties or their Subsidiaries or
materially detract from the value of the relevant assets of the Loan Parties or
its Subsidiaries;

(h) licenses, sublicenses, leases or subleases with respect to any assets
granted to third Persons in the ordinary course of business, provided that the
same do not in any material respect interfere with the business of the Loan
Parties or their Subsidiaries or materially detract from the value of the
relevant assets of the Loan Parties or their Subsidiaries;

(i) customary rights of set off, bankers’ liens, refunds or charge backs, under
deposit agreements, the Uniform Commercial Code or common law, of banks or other
financial institutions where any Loan Party or any of such Loan Party’s
Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business;

(j) Liens on Margin Stock to the extent that a prohibition on such Liens would
violate Regulation U;

(k) Liens (i) on earnest money deposits made in cash by the Company or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
in connection with an Acquisition or other Investment permitted under this
Credit Agreement or (ii) on amounts deposited as “security deposits” (or their
equivalent) in the ordinary course of business in connection with actions or
transactions not prohibited by this Credit Agreement;

(l) Liens in favor of customs and revenue authorities arising in the ordinary
course of business as a matter of law to secure payment of customs duties in
connection with the importation of goods;

(m) Liens resulting from the filing of precautionary UCC-1 financing statements
(or equivalent) with respect to operating leases;



22

--------------------------------------------------------------------------------

 

 

(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Loan Party or any
of its Subsidiaries in the ordinary course of business; and

(o) Liens incurred in the ordinary course of business imposed by law in
connection with the purchase or shipping of goods or assets (or the related
assets and proceeds thereof), which Liens are in favor of the seller or shipper
of such goods or assets and only attach to such goods or assets;

provided that the term “Permitted Encumbrance” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 “Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Citizens Bank or its parent company (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

 “Pro Forma Basis” means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the four-quarter period
(or twelve month period, as applicable) ending as of the most recent quarter end
(or month end, as applicable) preceding the date of such transaction for which
financial statement information is available.  Each of the terms “Pro Forma
Compliance” and “Pro Forma Effect” shall have an analogous meaning.

 “Qualified Equity Interests” means, with respect to the Equity Interests of any
Person, any Equity Interests other than Disqualified Equity Interests of such
Person.

“Quotation Day” means, with respect to any LIBOR Loan and any Interest Period,
the day that is two Business Days prior to the first day of such Interest
Period.

“Real Property” means, collectively, all right, title and interest in and to any
and all parcels of or interests in real property owned or leased by any Person,
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, all improvements and appurtenant fixtures and equipment, all
general intangibles and contract rights and other property and rights incidental
to the ownership thereof.

“Refinancing Indebtedness” means Indebtedness of any Loan Party or its
Subsidiaries arising after the Closing Date issued in exchange for, or the
proceeds of which are used to extend, refinance, refund, replace, renew,
continue or substitute for other Indebtedness (such extended, refinanced,
refunded, replaced, renewed, continued or substituted Indebtedness, the
“Refinanced Obligations”); provided that (a) the principal amount of such
Refinancing Indebtedness shall not exceed the principal amount of the Refinanced
Obligations (plus any interest capitalized in connection with such Refinanced
Obligations, the amount of prepayment premium, if any, original issue discount,
if any, and reasonable fees, costs, and expenses incurred in connection
therewith), (b) such Refinancing Indebtedness shall have a final maturity that
is no earlier than the final maturity date of such Refinanced Obligations, (c)
such Refinancing Indebtedness shall have a Weighted Average Life to Maturity not
less than the weighted average life to maturity of the Refinanced Obligations,
(d) such Refinancing Indebtedness shall rank in right of payment no more senior
than, and be subordinated (if subordinated) to the Obligations on terms, taken
as a whole, not materially less favorable to the Lender than the Refinanced
Obligations, (e) as of the date of incurring such Refinancing Indebtedness and
after giving effect thereto, no Default shall exist or have occurred and be
continuing, (f) if the Refinanced Obligations or any Guarantees thereof are
unsecured, such Refinancing Indebtedness and any Guarantees thereof shall be
unsecured, (g) if the Refinanced Obligations or any



23

--------------------------------------------------------------------------------

 

 

Guarantees thereof are secured, (i) such Refinancing Indebtedness and any
Guarantees thereof shall be secured by substantially the same or less
collateral, taken as a whole, as secured such Refinanced Obligations or any
Guarantees thereof, on terms, taken as a whole, not materially less favorable to
the Lender and (ii) the Liens to secure such Refinancing Indebtedness shall not
have a priority, taken as a whole, more senior than the Liens securing the
Refinanced Obligations, (h) the obligors in respect of the Refinanced
Obligations immediately prior to such refinancing, refunding, extending,
renewing, continuing, substituting or replacing thereof shall be the only
obligors on such Refinancing Indebtedness, and (i) the terms and conditions
(excluding as to pricing, premiums and optional prepayment or redemption
provisions) of any such Refinancing Indebtedness, taken as a whole, are not
materially less favorable to the Loan Parties than the terms and conditions of
the Refinanced Obligations.

“Register” has the meaning assigned to such term in Section 10.4(b).

“Regulation D” means Regulation D of the Board.

“Regulation T,  U or X” means Regulation T, U or X, respectively, of the Board.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys-in-fact and representatives of
such Person and of such Person’s Affiliates.

“Release” means any actual or threatened releasing, spilling, leaking, pumping,
pouring, leaching, seeping, emitting, migration, emptying, discharging,
injecting, escaping, depositing, disposing, or dumping of Hazardous Materials
into the indoor or outdoor environment, including the movement of any Hazardous
Material through the air, soil, surface water, groundwater or property and any
other conditions resulting in potential or actual human exposure to Hazardous
Materials within a structure.

“Request for Credit Extension” means (a) with respect to a Loan, or a conversion
or continuation of a Loan, a Committed Loan Notice and (b) with respect to a L/C
Credit Extension, a Letter of Credit Application.

 “Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, or other
similar officer of a Loan Party.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means, as to any Person, (a) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interests of such Person, (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the holders of Equity Interests of such
Person, (c) the acquisition for value by such Person of any Equity Interests
issued by such Person or any other Person that Controls such Person, and (d)
with respect to clauses (a) through (c) any transaction that has a substantially
similar effect.

“S&P” means Standard & Poor's Financial Services LLC, a subsidiary of S&P Global
Inc.

“Sale and Leaseback” means any transaction or series of related transactions
pursuant to which any Loan Party or any of its Subsidiaries (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or



24

--------------------------------------------------------------------------------

 

 

leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

“Sanctioned Country” means any country, territory or region which is itself the
subject or target of any comprehensive Sanctions (at the date of this Credit
Agreement, the Crimean region of Ukraine, Cuba, Iran, North Korea, Darfur, South
Sudan and Syria).

“Sanctioned Person” means (a) any Person or group listed in any Sanctions
related list of designated Persons maintained by OFAC, including the List of
Specially Designated Nationals and Blocked Persons, or the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person subject to any law that would prohibit all or
substantially all financial or other transactions with that Person or would
require that assets of that Person that come into the possession of a
third-party be blocked (c) any legal entity organized or domiciled in a
Sanctioned Country, (d) any agency, political subdivision or instrumentality of
the government of a Sanctioned Country, (e) any natural person ordinarily
resident in a Sanctioned Country, or (f) any Person 50% or more owned, directly
or indirectly, individually or in the aggregate by any of the above.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Sold Entity or Business” means any Person or any property or assets
constituting a line of business or a division of a Person Disposed of in a
transaction permitted hereunder by the Company or any of its Subsidiaries.

“Solvency Certificate” means a certificate, substantially in the form of Exhibit
I.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the present assets of
such Person and its Subsidiaries, taken as a whole, is not less than the sum of
the debt (including contingent liabilities) of such Person and its Subsidiaries,
taken as a whole, (b) the present fair salable value of the assets of such
Person and its Subsidiaries, taken as a whole, is not less than the amount that
will be required to pay the probable liabilities (including contingent
liabilities) of such Person and its Subsidiaries, taken as a whole, on their
debts as they become absolute and matured, (c) the capital of such Person and
its Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of such Person or its Subsidiaries, taken as a whole, contemplated as
of such date and (d) such Person and its Subsidiaries, taken as a whole, do not
intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business; provided that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness or Restricted Payment that by the terms of this Credit
Agreement requires a test to be calculated on a “Pro Forma Basis”, be given in
“Pro Forma Compliance” with, or after giving “Pro Forma Effect”; provided that
any increase in the Commitment above the amount of Commitment in effect on the
Closing Date, for purposes of this definition, shall be deemed to be fully
drawn.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any basic,
marginal, special, emergency, supplemental or other reserves) expressed



25

--------------------------------------------------------------------------------

 

 

as a decimal established by the Board to which the Lender is subject for
eurocurrency funding (currently referred to as “eurocurrency liabilities” in
Regulation D).  Such reserve percentages shall include those imposed pursuant to
Regulation D.  LIBOR Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to the
Lender under Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
subordinated in right of payment to the prior payment of the Loan Document
Obligations of such Loan Party and contains subordination and other terms
acceptable to the Lender.

“Subordinated Debt Documents” means any agreement, indenture or instrument
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.

“subsidiary” means, with respect to any Person (“Topco”), as of any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of Topco in Topco’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power is or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held by Topco or one or more subsidiaries of Topco.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as the context may require.

“Subsidiary Guarantor” means any Subsidiary of the Company that is a Guarantor
at the time of determination.

“Subsidiary Joinder Agreement” means a Subsidiary Joinder Agreement,
substantially in the form of Exhibit G, pursuant to which a Subsidiary (other
than an Excluded Subsidiary) becomes a party to the Guarantee Agreement and to
each other applicable Loan Document.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)



26

--------------------------------------------------------------------------------

 

 

determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include the Lender or any
Affiliate of the Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP).

“Synthetic Lease Obligation” means the monetary obligation of a Person at any
time of determination under (i) a so called synthetic, off balance sheet or tax
retention lease, or (ii) an agreement for the use or possession of property, in
each case, creating obligations that do not appear on the balance sheet of such
Person but which could be characterized as the indebtedness of such Person
(without regard to accounting treatment) (other than operating leases arising as
a result of Sale and Leaseback transactions).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the date upon which all Commitments have terminated, no
Letters of Credit are outstanding (or if Letters of Credit remain outstanding,
the same are Backstopped), and the Loans and L/C Obligations (other than with
respect to the undrawn portion of outstanding Letters of Credit), together with
all interest and fees related thereto and other Loan Document Obligations (other
than unasserted contingent indemnification and unasserted expense reimbursement
obligations in each case not yet due and payable), have been indefeasibly paid
in full in cash.

“Threshold Amount” means $25,000,000.

“Total Revolving Outstandings” means at any time, the aggregate Outstanding
Amount of all Loans and L/C Obligations at such time.

 “Transaction Expenses” means any fees or expenses incurred or paid by the
Company or any Subsidiary in connection with the Transactions, this Credit
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby in connection therewith.

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of each Loan Document to which it is a party, (b) the borrowing of the
Loans and the issuance of the Letters of Credit, (c) the use of the proceeds of
the Loans and the Letters of Credit, (d) the satisfaction of the Guarantee
Requirement and (e) the payment of Transaction Expenses.

“Type”, when used in reference to any Loan, refers to whether the rate of
interest on such Loan is determined by reference to the Adjusted LIBOR Rate or
the Alternate Base Rate.

 “Unaudited Financial Statements” means the Form 10-Q containing the unaudited
consolidated balance sheets and related statements of income, comprehensive
income, changes in equity and cash flows of the Company and its Subsidiaries,
covering any of the first three fiscal quarters that have ended after the most
recent Fiscal Year covered by the Audited Financial Statements and at least
forty five (45) days before the Closing Date.



27

--------------------------------------------------------------------------------

 

 

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning assigned to such term in
Section 2.4(c)(i).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Voting Equity Interests” means, with respect to any Person, shares of such
Person’s Equity Interests having the right to vote for the election of the
members of the board of directors or other managing person of such Person under
ordinary circumstances.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means a liability to a Multiemployer Plan as a result of
a complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” has the meaning assigned to such term in Section 3.6(b).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Classification of Loans

.  For purposes of this Credit Agreement, Loans may be classified and referred
to by Class (e.g., a “Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and
Type (e.g., a “LIBOR Loan”).

Terms Generally

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including.”  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time



28

--------------------------------------------------------------------------------

 

 

amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Credit Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Credit Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.  Any terms used in this Credit
Agreement that are defined in the UCC shall be construed and defined as set
forth in the UCC unless otherwise defined herein; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles of the UCC, the definition of such term
contained in Article 9 of the UCC shall govern.

Accounting Terms; GAAP

.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Credit Agreement with respect to any
period during which any Specified Transaction occurs, the Consolidated Leverage
Ratio shall be calculated with respect to such period and all Specified
Transactions occurring during such period on a Pro Forma Basis.

(c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Lender shall so request, the Lender and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Lender); provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Company shall provide to the Lender financial statements
and other documents required under this Credit Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the Audited
Financial Statements for all purposes of this Credit Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

Rounding

.  Any financial ratios required to be maintained by the Company pursuant to
this Credit Agreement shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

References to Time

.  Unless the context otherwise requires, references to a time shall refer to
Eastern Standard Time or Eastern Daylight Savings Time, as applicable.



29

--------------------------------------------------------------------------------

 

 

Resolution of Drafting Ambiguities

.  Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.

Status of Loan Document Obligations

.  In the event that any Loan Party shall at any time issue or have outstanding
any Subordinated Debt, the Company shall take or cause each other Loan Party to
take all such actions as shall be necessary to cause the Loan Document
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Debt and to enable the Lender to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Debt.  Without
limiting the foregoing, the Loan Document Obligations are hereby designated as
“senior indebtedness” and as “designated senior indebtedness” and words of
similar import under and in respect of the Subordinated Debt Documents under
which such Subordinated Debt is issued and are further given all such other
designations as shall be required under the terms of any such Subordinated Debt
in order that the Lender may have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Subordinated Debt.    

Interest

.  The Lender does not warrant, nor accept responsibility, nor shall the Lender
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “LIBOR Rate” or with respect to
any comparable or successor rate thereto.

Divisions

.  For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws) (a “Division”; “Divide” shall have a correlative meaning):
(a) if any asset, right, obligation or liability of any Person becomes the
asset, right, obligation or liability of a different Person, then it shall be
deemed to have been transferred from to the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.

Article 2

The Credits

Commitments

.  Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, the Lender agrees, severally
and not jointly, to make Loans to the Borrowers in Dollars from time to time
during the Availability Period in an aggregate principal amount that will not
result in the Total Revolving Outstandings exceeding the Commitment.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Loans.  Loans may be ABR Loans or
LIBOR Loans, as further provided herein.

Loans, Conversions and Continuations of Loans

.

(a) Each Loan, each conversion of a Loan from one Type to the other, and each
continuation of a LIBOR Loan shall be made upon the Company’s irrevocable
notice, to the Lender, which may be given by telephone.  Each such notice must
be received by the Lender substantially in the form of a Committed Loan Notice
(i) in the case of an ABR Loan, not later than 11:00 a.m. on the date of the
proposed Loan or (ii) in the case of any other Loan, not later than 11:00 a.m.
three Business Days before the date of the proposed Loan.



30

--------------------------------------------------------------------------------

 

 

(b) Each telephonic notice by the Company pursuant to Section 2.2(a) must be
confirmed promptly by hand delivery or facsimile (or transmitted by electronic
communication, if arrangements for doing so have been approved by the Lender) of
a written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company.  Except as provided in Section 2.3(c) and
Section 2.4(c), each Loan or conversion of a Loan shall be in a principal amount
of the Loan Minimum or a whole multiple of the Loan Multiple in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (A) whether the Company is requesting a Loan, a conversion of a Loan
from one Type to the other, or a continuation of a LIBOR Loan, (B) the requested
date of the Loan, conversion or continuation, as the case may be (which shall be
a Business Day), (C) the principal amount of each Loan to be borrowed, converted
or continued, (D) the Type of Loan to be borrowed or to which an existing Loan
is to be converted, (E) if applicable, the duration of the Interest Period with
respect thereto which shall be a period contemplated by the definition of the
term “Interest Period”, (F) the Borrower to whom such Loan is to be made and (G)
the location and number of the applicable Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.2.  
 Notwithstanding anything in this Credit Agreement to the contrary, if the
Company:

(i) requests a LIBOR Loan, or a conversion to or continuation of a LIBOR Loan,
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month; and

(ii) fails to specify a Type of Loan in a Committed Loan Notice or fails to give
a timely notice requesting a conversion or continuation, then the applicable
Loan shall be made as, continued as, or converted to, an ABR Loan.

For avoidance of doubt, the Borrowers and the Lender acknowledge and agree that
any conversion or continuation of an existing Loan shall be deemed to be a
continuation of that Loan with a converted interest rate methodology and not a
new Loan.    Any automatic conversion or continuation as provided above shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Loan.

(c) Upon satisfaction or waiver of the applicable conditions set forth in
Section 4.2 (and, if such Loan is the initial Credit Extension, Section 4.1),
the Lender shall make funds available to the applicable Borrower in an amount
equal to the requested Loan by transfer to the account of the applicable
Borrower designated in the Commitment Loan Notice; provided that if, on the date
the Committed Loan Notice with respect to such Loan is given by the Company,
there are L/C Loans outstanding, then the proceeds of such Loan shall be applied
first, to the payment in full of any such L/C Loans and second, to the
applicable Borrower as provided above.

(d) Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of an Interest Period for such Loan unless the
Borrowers pay the amount due, if any, under Section 3.5 in connection
therewith.  During the existence of an Event of Default, the Lender may require
that (i) no Loan may be requested as, converted to or continued as a LIBOR
Loan and (ii) unless repaid, each LIBOR Loan be converted to an ABR Loan at the
end of the Interest Period applicable thereto.

(e) The Lender shall promptly notify the Company of the interest rate applicable
to any Interest Period for a LIBOR Loan upon determination of such interest
rate.  The determination of the Adjusted LIBOR Rate by the Lender shall be
conclusive in the absence of manifest error.

(f) Anything in clauses (a) through (d) above to the contrary notwithstanding,
after giving effect to all Loans, all conversions of Loans from one Type to the
other, and all continuations of



31

--------------------------------------------------------------------------------

 

 

Loans as the same Type, there shall not be more than six (6) Interest Periods in
effect at any time for all LIBOR Loans.

[Reserved]

.

Letters of Credit

.

(g) The Letter of Credit Commitment.  (i) Subject to the terms and conditions
hereof and of any additional Letter of Credit Documents required by the Lender
and relying upon the representations and warranties herein set forth, the Lender
agrees (1) from time to time on any Business Day during the Availability Period
to issue Letters of Credit denominated in Dollars for the account of either
Borrower (provided that any Letter of Credit may be for the joint account of
either Borrower and any Subsidiary of either Borrower) and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2.4(b),
and (2) to honor conforming drafts under the Letters of Credit; provided that
the Lender shall not be obligated to make any L/C Credit Extension with respect
to any Letter of Credit if immediately after giving effect to such L/C Credit
Extension, the aggregate L/C Obligations would exceed the L/C Sublimit or the
Total Revolving Outstandings would exceed the Commitment.

(i) The Lender shall be under no obligation to issue any Letter of Credit (and,
in the case of clauses (B),  (C) or (D) below, shall not issue any Letter of
Credit) if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Lender from issuing such
Letter of Credit, or any law applicable to the Lender or any directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over the Lender shall prohibit, or direct that the Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Lender with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which the Lender is not
otherwise compensated hereunder) not in effect on the Agreement Date, or shall
impose upon the Lender any unreimbursed loss, cost or expense which was not
applicable on the Agreement Date (for which the Lender is not otherwise
compensated hereunder);

(B) subject to Section 2.4(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date;

(D) the proceeds of which would be made available to any Person (i) to fund any
activity or business of or with any Sanctioned Person, or in any Sanctioned
Country or (ii) in any manner that would result in a violation of any Sanctions
by any party to this Credit Agreement;

(E) the issuance of such Letter of Credit would violate one or more policies of
the Lender applicable to letters of credit or any laws binding upon the Lender;

(F) the Letter of Credit is to be denominated in a currency other than Dollars;



32

--------------------------------------------------------------------------------

 

 

(G) the Letter of Credit is in an initial amount less than $100,000 (or such
lesser amount as agreed to by the Lender).

(iii) The Lender shall be under no obligation to amend any Letter of Credit if
(A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(h) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.  (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Company hand delivered or sent by facsimile
(or transmitted by electronic communication, if arrangements for doing so have
been approved by the Lender) to the Lender in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Company.  Such Letter of Credit Application must be received by the Lender not
later than 1:00 p.m. at least three Business Days prior to the proposed issuance
date or date of amendment, as the case may be; or, in each case, such later date
and time as the Lender may agree in a particular instance in its sole
discretion.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the Lender:  (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day), (B) the amount, (C)
the expiry date thereof, (D) the name and address of the beneficiary thereof,
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder, (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder, and (G) such other matters as the
Lender may reasonably request.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the Lender (1) the Letter of Credit
to be amended, (2) the proposed date of amendment thereof (which shall be a
Business Day), (3) the nature of the proposed amendment, and (4) such other
matters as the Lender may reasonably request.

(i) Subject to the terms and conditions set forth herein, the Lender shall, on
the requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be. 

(i) If the Company so requests in any applicable Letter of Credit Application,
the Lender shall agree to issue a Letter of Credit that has automatic renewal
provisions (each, an “Auto-Renewal Letter of Credit”); provided that any such
Auto-Renewal Letter of Credit must permit the Lender to prevent any such renewal
at least once in each twelve-month period (commencing with the date of issuance
of such Auto-Renewal Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the Lender, the Company shall not be
required to make a specific request to the Lender for any such renewal.

(ii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Lender will also deliver to the Company a true and complete copy of
such Letter of Credit or amendment.

(i) Drawings and Reimbursements.  (i) Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
Lender shall notify promptly the Company thereof.  On the Business Day on which
the Company shall have received notice of any payment by the Lender under a
Letter of Credit or, if the Company shall have received such notice later than
12:00 p.m. on any Business Day, on the succeeding Business Day (such applicable
Business Day, the “L/C Honor Date”), the Borrowers shall, jointly and severally
(regardless of whether or not such Letter of Credit shall



33

--------------------------------------------------------------------------------

 

 

be for the sole account of a Borrower or for the joint account of a Borrower and
any Subsidiary), reimburse the Lender in an amount equal to such drawing in
Dollars.  If the Borrowers fail to so reimburse the Lender on the L/C Honor Date
(or if any such reimbursement payment is required to be refunded to a Borrower
for any reason), then the Company shall be deemed to have requested an ABR Loan
in the amount of such unreimbursed drawing (the “Unreimbursed Amount”).  Such
Loan shall be made by the Lender without regard to the Loan Minimums and Loan
Multiples.  Any notice given by the Lender pursuant to this Section 2.4(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.  For the avoidance of doubt, if any drawing
occurs under a Letter of Credit and such drawing is not reimbursed on the same
day, the Unreimbursed Amount of such drawing shall, without duplication, accrue
interest for each day until the date of reimbursement at (x) prior to the third
Business Day following the L/C Honor Date, the rate per annum applicable to the
outstanding principal balance of ABR Loans pursuant to Section 3.1(a), and (y)
thereafter, a rate per annum equal to the Default Rate applicable to the
outstanding principal balance of ABR Loans.

(i) With respect to an Unreimbursed Amount that is not fully refinanced by an
ABR Loan because the conditions for Loans set forth in Section 4.2 cannot be
satisfied (and have not been waived) or for any other reason, then (A) the
applicable Borrower shall be deemed to have incurred from the Lender a L/C Loan
in the amount of the Unreimbursed Amount, which L/C Loan shall be due and
payable on demand (together with interest) and shall bear interest at the
Default Rate (a “L/C Advance”).

(i) No such making of a L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the Lender for the amount of any
payment made by the Lender under any Letter of Credit, together with interest as
provided herein.

(j) Obligations Absolute.  The joint and several obligations of the Borrowers to
reimburse the Lender for each drawing under each Letter of Credit issued by it
and to repay each L/C Loan shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Credit Agreement
under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Lender or any other Person, whether
in connection with this Credit Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the Lender under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit, or any payment made by the Lender under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter



34

--------------------------------------------------------------------------------

 

 

of Credit, including any arising in connection with (x) any proceeding under any
Debtor Relief Law or (y) any Bail-In Action;

(v) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from the Guarantee Agreement or
any other guarantee, for all or any of the Loan Document Obligations of any Loan
Party in respect of such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse the Lender from liability to the
Borrowers to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are waived by the
Borrowers to the extent permitted by applicable law) suffered by either Borrower
that are caused by the Lender’s gross negligence or willful misconduct when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

(k) Role of Lender as Letter of Credit Issuer.  The Lender and the Borrowers
agree that, in paying any drawing under a Letter of Credit, the Lender shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  The
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrowers from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the Lender, any of its
Related Parties nor any of the correspondents, participants or assignees of the
Lender shall be liable or responsible for (i) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (ii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application provided that anything
in such clauses to the contrary notwithstanding, the Borrowers may have a claim
against the Lender, and the Lender may be liable to the Borrowers, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrowers caused by the Lender’s willful
misconduct or gross negligence or the Lender’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of such Letter of Credit.  In furtherance and not in
limitation of the foregoing, the Lender may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Lender shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(l) Conflict with Letter of Credit Application.  Notwithstanding anything else
to the contrary in any Letter of Credit Document (including any Letter of Credit
Application), in the event of any conflict between the terms hereof and the
terms of any such Letter of Credit Document, the terms hereof shall control,
provided that all non-conflicting terms of any such Letter of Credit Document
shall remain in full force and effect.

(m) Applicability of ISP; Limitation of Liability.  Unless otherwise expressly
agreed by the Lender and the Company when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.  Notwithstanding the
foregoing, the Lender shall not be responsible to any Loan Party for,



35

--------------------------------------------------------------------------------

 

 

and the Lender’s rights and remedies against any such Loan Party shall not be
impaired by, any action or inaction of the Lender required or permitted under
any law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Credit Agreement, including the law or any order of a
jurisdiction where the Lender or the beneficiary is located, the practice stated
in the ISP or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

Termination and Reduction of Commitments

.

(n) Unless previously terminated, the Commitment shall terminate on the last day
of the Availability Period.

(o) The Company may at any time terminate, or from time to time reduce, the
Commitment, provided that (i) the Company shall not terminate or reduce the
Commitment if, after giving effect to any concurrent prepayment or repayment of
the Loans in accordance with Section 2.7, the Total Revolving Outstandings would
exceed the Commitment, (ii) each such reduction of the Commitment shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000,
and (iii) any reduction of the Commitment to an amount below the L/C Sublimit
shall automatically reduce the L/C Sublimit on a Dollar for Dollar basis.  If at
any time, as a result of such a partial reduction or termination as provided in
Section 2.5(a), the Total Revolving Outstandings would exceed the Commitment,
then the Borrowers shall on the date of such reduction or termination of the
Commitment, repay or prepay Loans and/or Cash Collateralize Letters of Credit in
an aggregate amount equal to such excess.

(p) In addition to any termination or reduction of the Commitment under
paragraphs (a) and (b) of this Section, the Commitment shall be reduced as
required under Section 2.7(b).

(q) The Company shall notify the Lender of any election to terminate or reduce
the Commitment under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Each notice delivered by the Company
pursuant to this Section shall be irrevocable, provided that a notice of
termination of the Commitment may state that such notice is conditioned upon the
effectiveness of other Credit Facility, in which case such notice may be revoked
by the Company (by written notice to the Lender on or prior to the specified
effective date) if such condition is not satisfied subject to the Company’s
obligation to indemnify the Lender pursuant to Section 3.5.  Each reduction, and
any termination, of the Commitment shall be permanent.

Repayment of Loans; Evidence of Debt

.

(r) Payment at Maturity.  The Borrowers hereby unconditionally promise to pay to
the Lender the then unpaid principal amount of each Loan together with all
accrued interest thereon on the earlier of the Maturity Date and, if different,
the date of the termination of the Commitment in accordance with the provisions
of this Credit Agreement.

(s) [Reserved]. 

(t) Notes.  The Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrowers shall execute and deliver a
Note. 

(u) Lender Records.  The Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
the Lender resulting from each



36

--------------------------------------------------------------------------------

 

 

Loan owing to the Lender from time to time, including the amounts of principal
and interest payable and paid to the Lender from time to time hereunder.

(v) Register.  Entries made in good faith by the Lender in its account or
accounts pursuant to Section 2.6(d), shall be prima facie evidence of the amount
of principal and interest due and payable or to become due and payable from the
Borrowers to the Lender, under this Credit Agreement, absent manifest error;
provided, however, that the failure of the Lender to make an entry, or any
finding that an entry is incorrect, in such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Credit
Agreement.

Prepayments

.

(w) Optional Prepayments.  The Borrowers may, upon written notice to the Lender,
at any time and from time to time, voluntarily prepay any Loan of any Class in
whole or in part without premium or penalty (except as set forth in
Section 2.7(e) and Section 3.5)), provided that (A) such notice must be received
by the Lender not later than 1:00 p.m. (1) three Business Days prior to any date
of prepayment of a LIBOR Loan and (2) one Business Day prior to the date of
prepayment of an ABR Loan and (B) each prepayment shall be in a principal amount
of the Loan Minimum or a whole multiple of the Loan Multiple in excess thereof
or, in each case, the entire principal amount thereof then outstanding.  Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid.  If such notice is given by the Borrowers, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein, provided that a notice of
prepayment may state that such notice is conditioned upon the effectiveness of
other Credit Facility, in which case such notice may be revoked by the Borrowers
(by written notice to the Lender on or prior to the specified effective date) if
such condition is not satisfied subject to the Borrowers’ obligation to
indemnify the Lender pursuant to Section 3.5. 

(x) Mandatory Prepayments.  If for any reason the Total Revolving Outstandings
at any time exceed the Commitment then in effect, the Borrowers shall
immediately prepay, without premium or penalty, Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess. 

(y) General Rules.  All prepayments shall be subject to Section 3.5, but shall
otherwise be without premium or penalty.    All prepayments shall be accompanied
by accrued interest thereon and, in the case of any prepayment of a LIBOR Loan,
any additional amounts required pursuant to Section 3.5.

Payments Generally; Lender’s Clawback

.

(z) General.  Each Loan Party shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal of Loans, L/C
Loans, interest or fees, or of amounts payable under Sections 3.4,  3.5,  3.6 or
10.3, or otherwise) prior to 12:00 noon on the date when due, in immediately
available funds.  All payments to be made by a Loan Party hereunder shall be
made free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Lender, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the Lender as
the Lender may from time to time notify the Company, except payments to be made
to the Lender as expressly provided herein and except that payments pursuant to
Sections 3.4,  3.5,  3.6 or 10.3, shall be made directly to the Persons entitled
thereto.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment



37

--------------------------------------------------------------------------------

 

 

accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder shall be made in Dollars.

(aa) Insufficient Payment.  Subject to the provisions of Article 8, whenever any
payment received by the Lender under this Credit Agreement or any of the other
Loan Documents is insufficient to pay in full all amounts due and payable to the
Lender under or in respect of this Credit Agreement and the other Loan Documents
on any date, such payment shall be distributed by the Lender and applied by the
Lender (i) first, towards payment of all fees and expenses due to the Lender
under the Loan Documents, (ii) second, towards payment of interest, fees and
commissions then due hereunder, and (iii) third, towards payment of principal of
Loans and unreimbursed L/C Loans then due hereunder.

Incremental Commitments

.  The Borrowers may, from time to time, by written notice by the Company to the
Lender, request an increase in the Commitment (collectively, “Incremental
Commitments”), which request may be granted or denied in the sole discretion of
the Lender,  in an aggregate principal amount for all Incremental Commitments
not to exceed $25,000,000; provided that at the time of the incurrence of such
Incremental Commitments and immediately after giving effect thereto and to the
use of the proceeds thereof (assuming the full utilization thereof), no Default
shall have occurred and be continuing or would result therefrom.

Cash Collateral

.

(bb) Certain Credit Support Events.  The Borrowers shall provide Cash Collateral
to the Lender:

(i) if the Lender has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in a L/C Loan, within two (2)
Business Days following any request by the Lender, in an amount not less than
the Minimum Collateral Percentage of the principal amount of such L/C Loan,

(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, immediately (without the necessity of any request),
in an amount not less than the Minimum Collateral Percentage of such L/C
Obligation,

(iii) if the Borrowers shall be required to provide Cash Collateral pursuant to
Section 8.2, immediately upon any request by the Lender, in an amount not less
than the Minimum Collateral Percentage of all L/C Obligations,

(iv) if the L/C Obligations exceed the L/C Sublimit, within two (2) Business
Days following any request by the Lender, in an amount not less than the Minimum
Collateral Percentage of such excess.

(cc) Grant of Security Interest.  As security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.10(c), each Borrower hereby
grants to (and subjects to the control of) the Lender (and shall enter into
documentation reasonably satisfactory to the Lender for such purpose), and shall
thereafter maintain, a first priority security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing.  If at any
time the Lender determines that Cash Collateral is subject to any right or claim
of any Person other than the Lender as herein provided, or that the total amount
of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Lender, pay or provide to the Lender
additional Cash Collateral in an amount sufficient to eliminate such
deficiency.  All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained



38

--------------------------------------------------------------------------------

 

 

in blocked, non-interest bearing deposit accounts at Citizens Bank.  The
Borrowers shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

(dd) Application.  Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 2.10 or
Sections 2.4,  2.7,  2.10 or 8.2 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(ee) Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to secure obligations shall be released promptly following (i)
the elimination of the applicable obligations giving rise thereto or (ii) the
determination by the Lender that there exists excess Cash Collateral; provided
that, subject to this Section 2.10, the Person providing Cash Collateral and the
Lender may agree that Cash Collateral shall be held to support future
anticipated obligations.

Article 3

Interest, Fees, Yield Protection, etc.

Interest

.

(a) Interest Rate Generally.  All ABR Loans shall bear interest at the Alternate
Base Rate plus the Applicable Margin.  Each LIBOR Loan shall bear interest at a
rate per annum equal to the sum of the Adjusted LIBOR Rate for the Interest
Period in effect for such Loan plus the Applicable Margin. 

(b) Default Rate.

(i) Notwithstanding the foregoing, if any principal of or interest on any Loan,
any reimbursement obligation in respect of any L/C Disbursement or any fee or
other amount payable by either Borrower hereunder is not paid when due, whether
at stated maturity, upon acceleration or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
the Default Rate to the fullest extent permitted by applicable law.

(ii) Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing and the Lender so notifies the Company (provided that no such
notification shall be required, and the following interest shall automatically
be payable, in the case of an Event of Default under Sections 8.1(a),  (b),  (h)
or (i)), then, so long as such Event of Default is continuing, all outstanding
principal of each Loan and all Unreimbursed Amounts in respect of L/C
Disbursements (including L/C Loans) shall, without duplication of amounts
payable under the preceding sentence, bear interest, after as well as before
judgment, at a rate per annum equal to the Default Rate to the fullest extent
permitted by applicable law.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest Payment Dates.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and at such other times as
may be specified herein,  provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any



39

--------------------------------------------------------------------------------

 

 

conversion of any LIBOR Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(d) Computation of Interest.  All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate, Adjusted LIBOR Rate and LIBOR Rate shall be determined by the Lender,
and such determination shall be conclusive absent clearly manifest error.

Fees

.

(e) L/C Fees.  The Borrowers agree to pay to the Lender a fee (the “L/C Fee”),
for each standby Letter of Credit, at a rate per annum equal to the Applicable
Margin multiplied by the average daily amount available to be drawn under such
Letter of Credit, as well as the Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Accrued L/C Fees shall be payable in arrears on the
last day of March, June, September and December of each year, commencing on the
first such date to occur after the Agreement Date; provided that all such fees
shall be payable on the date on which the Commitment terminates and any such
fees accruing after the date on which the Commitment terminates shall be payable
on demand.  Any other fees payable to the Lender pursuant to this paragraph
shall be payable within ten days after demand.  All L/C Fees shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing and the Lender so notifies the Company (provided
that no such notification shall be required, and the following interest shall
automatically be payable, in the case of an Event of Default under
Sections 8.1(a),  (b),  (h) or (i)), then, so long as such Event of Default is
continuing, L/C Fees shall be calculated at a rate per annum equal to the
Default Rate.

(f) Other Fees.  The Borrowers agree to pay to the Lender, for its own account,
fees and other amounts payable in the amounts and at the times separately agreed
upon between the Borrowers and the Lender.

(g) Payment of Fees Generally.  All fees and other amounts payable hereunder
shall be paid on the dates due, in immediately available funds.  Fees and other
amounts paid shall not be refundable under any circumstances.

Alternate Rate of Interest

.

(h) Temporary Unavailability of LIBOR Rate.  If prior to the commencement of any
Interest Period for a LIBOR Loan:

(i) the Lender determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the applicable Adjusted LIBOR Rate the LIBOR Rate for such Loan; or

(ii) the Lender determines (which determination shall be conclusive) that the
Adjusted LIBOR Rate the LIBOR Rate will not adequately and fairly reflect the
cost of making or maintaining such Loan;





40

--------------------------------------------------------------------------------

 

 

then the Lender shall give notice thereof to the Company by telephone or
facsimile as promptly as practicable thereafter and, until the Lender notifies
the Company that the circumstances giving rise to such notice no longer exist,
(x) any Committed Loan Notice that requests the conversion of any Loan to, or
continuation of any Loan as, a LIBOR Loan shall be ineffective, (y) if any
Credit Request requests a LIBOR Loan, such Loan shall be made as an ABR Loan.

(i) Successor LIBOR Rate. 

(i) If at any time the Lender determines (which determination shall be
conclusive absent manifest error) that (A) the circumstances set forth in clause
(a)(i) have arisen and such circumstances are unlikely to be temporary, (B) the
applicable supervisor or administrator of the LIBOR Rate or a Governmental
Authority having jurisdiction over the Lender has made a public statement
identifying a specific date after which the LIBOR Rate shall no longer be made
available or used for determining interest rates for loans (such specific date,
the “LIBOR Scheduled Unavailability Date”), or (C) a rate other than the LIBOR
Rate has become a widely recognized benchmark interest rate for newly originated
loans of this type made in Dollars to borrowers domiciled in the United States,
then the Lender may, in consultation with the Company, select an alternate
benchmark interest rate (including any credit spread or other adjustments to
such alternate benchmark (if any) incorporated therein) to replace the LIBOR
Rate for purposes of this Credit Agreement (such rate, the “LIBOR Successor
Rate”).

(ii) The Lender and the Borrowers shall negotiate in good faith any amendments
to this Credit Agreement as may be necessary and appropriate to effectively
replace the LIBOR Rate with the LIBOR Successor Rate and incorporate any LIBOR
Successor Rate Conforming Changes related thereto.  Notwithstanding anything to
the contrary in Section 10.2, any such amendment entered into by the Lender and
the Borrowers shall become effective without any further action or consent of
any other party to this Credit Agreement. 

(iii) If the Lender determines (which determination shall be conclusive absent
manifest error) that the circumstances under Section 3.3(b)(i)(A) have arisen or
the LIBOR Scheduled Unavailability Date has occurred, then (A) the Lender shall
promptly notify the Company of such determination, which notice may be given by
telephone, and (B) until such time as a LIBOR Successor Rate has been selected
and this Credit Agreement has been amended to implement such LIBOR Successor
Rate and any LIBOR Successor Rate Conforming Changes, (1) the obligation of the
Lender to make or maintain LIBOR Loans shall be suspended, (2) any Committed
Loan Notice that requests the conversion of any Borrowing to, or continuation of
any Borrowing as, a LIBOR Borrowing shall be ineffective, (3) if any Committed
Loan Notice requests a LIBOR Borrowing, such Borrowing shall be made as an ABR
Borrowing, and (4) the Alternate Base Rate shall be determined without reference
to the Adjusted LIBOR Rate component thereof.

(iv) The LIBOR Successor Rate and any LIBOR Successor Rate Conforming Changes
shall be determined, applied and implemented in a manner that gives due
consideration to the then-prevailing market practice in the United States for
determining, applying and implementing benchmark interest rates for newly
originated loans of this type made in Dollars to borrowers domiciled in the
United States.  Notwithstanding anything contained herein to the contrary, for
purposes of this Credit Agreement, no LIBOR Successor Rate selected in
accordance with the foregoing shall at any time be less than 0.00% per annum.

Increased Costs; Illegality

.

(j) Increased Costs Generally.  If any Change in Law shall:



41

--------------------------------------------------------------------------------

 

 

(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, the Lender (except
any reserve requirement reflected in the Adjusted LIBOR Rate);

(ii) subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on the Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Credit Agreement, the Loans or
any Letter of Credit;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to the
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by the Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of the Lender, the Borrowers will pay to the Lender such additional
amount or amounts as will compensate the Lender for such additional costs
incurred or reduction suffered.

(k) Capital Requirements.  If the Lender determines that any Change in Law
affecting the Lender or any Applicable Lending Office of the Lender or the
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on the Lender’s
capital or on the capital of the Lender’s holding company, if any, as a
consequence of this Credit Agreement, the Commitments or the Loans, or the
Letters of Credit issued by the Lender, to a level below that which the Lender
or the Lender’s holding company could have achieved but for such Change in Law
(taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrowers will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.

(l) Certificates for Reimbursement.  A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Company, shall be conclusive absent manifest error.  The
Borrowers shall pay the Lender the amount shown as due on any such certificate
within ten days after receipt thereof.

(m) Delay in Requests.  Failure or delay on the part of the Lender to demand
compensation pursuant to this Section shall not constitute a waiver of the
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate the Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that the Lender notifies the Company of the Change in Law giving rise
to such increased costs or reductions, and of the Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(n) Illegality.  Notwithstanding any other provision of this Credit Agreement,
if, after the Agreement Date, any Change in Law shall make it unlawful for the
Lender to make or maintain any



42

--------------------------------------------------------------------------------

 

 

LIBOR Loan or to give effect to its obligations as contemplated hereby with
respect to any LIBOR Loan, then, by written notice to the Company:

(i) the Lender may declare that LIBOR Loans will not thereafter (for the
duration of such unlawfulness) be made hereunder (or be continued) and no Loans
will thereafter (for such duration) be converted into or continued as LIBOR
Loans, whereupon any request for a LIBOR Loan, to convert a Loan to, or continue
a Loan as, a LIBOR Loan, as applicable, shall be deemed a request for an ABR
Loan (or a request to convert any such LIBOR Loan into an ABR Loan, as
applicable), unless such declaration shall be subsequently withdrawn; and

(ii) the Lender may require that all outstanding LIBOR Loans be converted to ABR
Loans, in which event all such LIBOR Loans shall be automatically converted to
an ABR Loan, as of the effective date of such notice as provided in the last
sentence of this paragraph.

In the event the Lender shall exercise its rights under clause (i) or (ii) of
this paragraph, all payments and prepayments of principal that would otherwise
have been applied to repay the LIBOR Loans that would have been made or the
converted LIBOR Loans shall instead be applied to repay the ABR Loans made in
lieu of, or resulting from the conversion of, the LIBOR Loans.  For purposes of
this paragraph, a notice to the Company by the Lender shall be effective as to
each LIBOR Loan, if lawful, on the last day of the Interest Period currently
applicable to such LIBOR Loan; in all other cases such notice shall be effective
on the date of receipt by the Company.

Break Funding Payments

.  In the event of (a) the payment or prepayment of any principal of any LIBOR
Loan other than on the last day of an Interest Period applicable thereto
(whether voluntary, mandatory, automatic, by reason of acceleration (including
as a result of a bankruptcy filing, or otherwise), (b) the conversion of any
LIBOR Loan other than on the last day of the Interest Period applicable thereto,
or (c) the failure to borrow, convert, continue or prepay any LIBOR Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.7(a) and is revoked in accordance
therewith), then, in any such event, the Borrowers shall compensate the Lender
for the loss, cost and expense attributable to such event.  In the case of a
LIBOR Loan, such loss, cost or expense to the Lender shall be deemed to include
an amount determined by the Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that the Lender would
bid were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period from other banks in the eurocurrency market.  A
certificate of the Lender setting forth any amount or amounts that the Lender is
entitled to receive pursuant to this Section shall be delivered to the Company
and shall be conclusive absent manifest error.  The Borrowers shall pay the
Lender the amount shown as due on any such certificate within ten days after
receipt thereof.

Taxes

.

(o) Defined Terms.  For purposes of this Section 3.6, the term “applicable law”
includes FATCA.

(p) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of



43

--------------------------------------------------------------------------------

 

 

the Borrowers or another applicable withholding agent (each, a “Withholding
Agent”)) requires the deduction or withholding of any Tax from any such payment
by a Withholding Agent, then the applicable Withholding Agent shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(q) Payment of Other Taxes by the Loan Parties.  Each of the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Lender timely reimburse it for the payment of, any
Other Taxes.

(r) Indemnification by the Loan Parties.  Each of the Loan Parties shall jointly
and severally indemnify the Lender, within ten days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by the Lender or required to be withheld or deducted from a payment to the
Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Company by the Lender shall be
conclusive absent manifest error. 

(s) [Reserved]. 

(t) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.6, such
Loan Party shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

(u) Status of Lender.  If entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, the
Lender shall deliver to the Company, at the time or times reasonably requested
by the Company, such properly completed and executed documentation reasonably
requested by the Company as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, the Lender, if
reasonably requested by the Company, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Company as will
enable the Company to determine whether or not the Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject the
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of the Lender.

(v) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.6 (including by
the payment of additional amounts pursuant to this Section 3.6), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant



44

--------------------------------------------------------------------------------

 

 

to this paragraph (h) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. 

(w) Survival.  Each party’s obligations under this Section 3.6 shall survive any
assignment of rights by, or the replacement of, the Lender and the Termination
Date.

(x) Confidentiality.  Nothing contained in this Section shall require the Lender
or any other indemnified party to make available any of its Tax returns (or any
other information that it deems to be confidential or proprietary) to the
indemnifying party or any other Person.

Article 4

Conditions Precedent to Credit Extensions

Conditions to Initial Credit Extensions

.  The effectiveness of this Credit Agreement and the obligation of the Lender
to make Credit Extensions and to issue Letters of Credit hereunder on the
Closing Date is subject to satisfaction or waiver of the following conditions
precedent:

(a) Credit Agreement.  The Lender (or its counsel) shall have received a
counterpart of this Credit Agreement (which may include facsimile transmission
or electronic mail transmission of a signed signature page of this Credit
Agreement) that, when taken together, bear the signatures of the Borrowers and
the Lender.

(b) Notes.  The Lender shall have received any requested Notes, signed on behalf
of the Borrowers.

(c) Legal Opinion.  The Lender shall have received a favorable written opinion
(addressed to the Lender and dated the Closing Date) from Morgan, Lewis &
Bockius LLP, special counsel to the Loan Parties, in form, scope and substance
satisfactory to the Lender.  The Borrowers hereby request such counsel to
deliver such opinions.

(d) Officers’ Closing Certificate.  The Lender shall have received a certificate
of the President or a Vice President and the Secretary or Assistant Secretary of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit F.

(e) Fees and Expenses.  Substantially contemporaneously with the making of the
Loans to be made on the Closing Date, the Borrowers shall have paid all
reasonable fees, disbursements and other charges of counsel to the Lender in
connection with the Transactions to the extent invoiced on or prior to the
Closing Date.

(f) Guarantee Agreement.  The Guarantee Agreement shall have been duly executed
and delivered by each Loan Party that is to be a party thereto and shall be in
full force and effect.

(g) [Reserved].



45

--------------------------------------------------------------------------------

 

 

(h) Solvency Certificate.   The Lender shall have received a Solvency
Certificate attesting to the Solvency of each Loan Party and its Subsidiaries
(taken as a whole) on the Closing Date immediately before and after giving
effect to the Transactions, from the chief financial officer or an authorized
person performing similar function of the Company.

(i) Committed Loan Notice; Letter of Credit Application.  The Lender shall have
received a completed Committed Loan Notice and/or Letter of Credit Application,
duly executed by a Responsible Officer of the Company, with respect to any
Credit Extensions to be made on the Closing Date.

(j) [Reserved].

(k) Pro Forma Compliance Certificate.  The Lender shall have received a
certificate, dated the Closing Date and signed by a Financial Officer of the
Company, setting forth reasonably detailed calculations demonstrating compliance
with the Financial Covenant on a Pro Forma Basis immediately after giving effect
to the Transactions occurring on the Closing Date.

(l) USA PATRIOT Act; KYC.  At least five days prior to the Closing Date, the
Lender shall have received:

(i) any and all documentation and other information requested by the Lender in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including the USA PATRIOT Act; and 

(ii) to the extent either Borrower constitutes a “legal entity customer” under
the Beneficial Ownership Regulation, a completed Beneficial Ownership
Certification in relation to such Borrower.

(m) Financial Statements.  The Lender shall have received (i) the Audited
Financial Statements and (ii) the Unaudited Financial Statements.

(n) Legal Impediments.  No law or regulation shall be applicable that restrains,
prevents or imposes materially adverse conditions upon the Credit Facility.

(o) No Material Adverse Effect.  There shall not have occurred a Material
Adverse Effect or any event or circumstance that could reasonably be expected to
result in a Material Adverse Effect.

(p) Financial Officer Certificate.  The Lender shall have received a
certificate, dated the Closing Date and signed by a Financial Officer of the
Company confirming that the conditions set forth in paragraph (o) of this
Section 4.1 and clauses (a) and (b) of Section 4.2 shall be satisfied.

Conditions to All Credit Extensions

.  The obligation of the Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of LIBOR Loans) is subject to the satisfaction of the
conditions in Section 4.1 and the following additional conditions precedent:

(q) Each of the representations and warranties of the Loan Parties set forth in
the Loan Documents shall be true and correct in all material respects, in each
case on and as of such date as if made on and as of such date, provided that to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect”



46

--------------------------------------------------------------------------------

 

 

or similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.

(r) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(s) The Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of a Loan to the other Type or a continuation of a LIBOR Loan)
submitted by the Company shall be deemed to be a representation and warranty
that the applicable conditions specified in Sections 4.2(a) and, if applicable,
(b) have been satisfied on and as of the date of the applicable Credit
Extension.

Article 5

Representations and Warranties

Each Borrower represent and warrant to the Lender that:

Existence, Qualification and Power; Compliance with Laws

.  Each Loan Party and each of its Subsidiaries (a) is duly incorporated,
organized or formed, and validly existing and, where applicable, in good
standing under the laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business as now conducted and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and, where applicable, in good standing under the laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, and (d) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c)
or (d), to the extent that failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company and its Subsidiaries are in compliance with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property and
maintains all permits and licenses necessary to conduct its business, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. 

Authorization; No Contravention

.  The execution, delivery and performance by each Loan Party of each Loan
Document to which such Loan Party is a party, and the consummation of the
Transactions, are within such Loan Party’s corporate, limited liability company
or other analogous powers, have been duly authorized by all necessary corporate,
limited liability company or other analogous action, and do not and will not (a)
contravene the terms of any of such Person’s Organizational Documents, (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under (other than under the Loan Documents), or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(b)(i), to the extent that such conflict, breach, contravention or payment could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Governmental Authorization; Other Consents

.  No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or



47

--------------------------------------------------------------------------------

 

 

enforcement against, any Loan Party of any Loan Document to which it is a party,
or for the consummation of the Transactions or (b) the exercise by the Lender of
its rights under the Loan Documents, except for approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect.

Binding Effect

.  Each Loan Document has been duly executed and delivered by each Loan Party
that is party thereto and constitutes a legal, valid and binding obligation of
each such Loan Party, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Financial Statements; No Material Adverse Effect

.

(a) The Audited Financial Statements and Unaudited Financial Statements:

(i) fairly present the financial condition of the Company and its Subsidiaries,
as applicable, as of the dates thereof and its results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, subject, in the case of the Unaudited Financial
Statements, to normal year-end audit adjustments and the absence of footnotes;
and

(ii) show all material Indebtedness and other liabilities, direct or contingent,
of the Company and its Subsidiaries, as applicable, as of the date thereof,
including liabilities for Taxes, material commitments and contingent
obligations.

(b) Since December 31, 2019, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Litigation

.  There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against any Loan Party or, to the knowledge of
the Borrower, threatened against or affecting the Loan Parties or any of their
Subsidiaries (a) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (b)
that involve or affect, or that purport to or could reasonably be expected to
involve or affect, any Loan Document or the Transactions. 

Environmental Matters

.

(c) Except for Environmental Claims which have been fully resolved with no
remaining obligations or conditions:

(i) each Loan Party and its Subsidiaries possess all Environmental Permits
required under applicable Environmental Law to conduct their respective
businesses and are, and within applicable statutes of limitation, have been, in
material compliance with the terms of such Environmental Permits.  No Loan Party
or any of its Subsidiaries has received written notice that any Environmental
Permits possessed by any of them will be revoked, suspended or will not be
renewed;

(ii) the execution and delivery of this Credit Agreement and the consummation by
the Loan Parties of the Transactions does not require any notification,



48

--------------------------------------------------------------------------------

 

 

registration, reporting, filing, investigation, or environmental response action
under any Environmental Law;

(iii) each of the Loan Parties and their Subsidiaries are currently, and within
applicable statutes of limitation, have been, in material compliance with all
applicable Environmental Law;

(iv) no Loan Party nor any of its Subsidiaries has received (A) notice of any
pending or threatened civil, criminal or administrative action, suit, demand,
claim, hearing, notice of violation, investigation, notice or demand letter or
request for information under any Environmental Law, or (B) notice of actual or
potential liability under any Environmental Law including any Environmental
Liability that such Loan Party or Subsidiary may have retained or assumed either
contractually or by operation of law or of any Environmental Claim, in either
case with respect to clauses (A) or (B) that reasonably could be expected to
result in material expenditure by such Loan Party or Subsidiary.  No Loan Party
or any of its Subsidiaries has knowledge of any circumstances that reasonably
could be expected to result in a material Environmental Liability;

(v) as of the Agreement Date: (A) no property or facility currently, or to the
knowledge of each Loan Party, formerly owned, operated or leased by any Loan
Party or any of its current or former Subsidiaries or by any respective
predecessor in interest, and (B) no property at which Hazardous Materials
generated, owned or controlled by any Loan Party, any of its present or former
Subsidiaries or any predecessor in interest have been stored, treated or
disposed of, have been identified by a Governmental Authority as recommended for
or requiring or potentially requiring environmental assessment and/or response
actions under Environmental Law;

(vi) (A) there has been no disposal, spill, discharge or Release of any
Hazardous Material generated, used, owned, stored or controlled by any Loan
Party, any of its Subsidiaries or any predecessor in interest, on, at or under
any property currently or formerly owned, leased or operated by any Loan Party,
any of its current or former Subsidiaries or any predecessor in interest, (B)
there are no Hazardous Materials located in, at, on or under such facility or
property, or at any other location, in either case (A) or (B), that reasonably
could be expected to require investigation, removal, remedial or corrective
measures by any Loan Party or any of its Subsidiaries or that reasonably could
result in material liabilities of, or material losses, damages or costs to any
Loan Party or any of its Subsidiaries under any Environmental Law, and (C)
neither the Loan Parties nor any of their Subsidiaries has retained or assumed
any liability contractually or by operation of law with regard to the
generation, treatment, storage or disposal of Hazardous Materials or compliance
with Environmental Law that could reasonably be expected to result in material
expenditures by any Loan Party or any of its Subsidiaries;

(vii) (A) there has not been any underground or aboveground storage tank or
other underground storage receptacle or related piping, or any impoundment or
other disposal area in each case containing Hazardous Materials located on any
facility or property currently or formerly owned, leased or operated by any Loan
Party or any of its Subsidiaries, and (B) no asbestos or polychlorinated
biphenyls have been used or disposed of, or have been located at, on or under
any facility or property currently or formerly owned, leased or operated by any
Loan Party or any of its Subsidiaries, in either case (A) or (B) except in
material compliance with applicable Environmental Laws or as would not result in
material Environmental Liability;

(viii) no Lien has been recorded against any properties, assets or facilities
currently owned, leased or operated by any Loan Party or any of its Subsidiaries
under any Environmental Law.



49

--------------------------------------------------------------------------------

 

 

(d) [Reserved].

(e) The Loan Parties and their Subsidiaries have provided to the Lender and its
authorized representatives all material records and files, including all
material assessments, reports, studies, analyses, audits, tests and data in
their possession or under their control concerning any Environmental Claim, the
existence of Hazardous Materials or any other environmental concern at
properties, assets or facilities currently or formerly owned, operated or leased
by any Loan Party or any of their present or former Subsidiaries or predecessor
in interest, or concerning compliance by any Loan Party or any such Subsidiary
with, or liability under any Environmental Law.

Ownership of Properties; Liens

.  Each Loan Party and its Subsidiaries (a) has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes, (b) owns, or is entitled to use, all
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, technology, software, know-how database rights, design rights and
other intellectual property rights material to its business, and the use thereof
by the Loan Parties and their respective Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, (c) has complied in all material respects with all obligations
under all material leases to which it is a party and all such leases are in full
force and effect and (d) enjoys peaceful and undisturbed possession under all
such material leases.

Casualty, Etc

.    Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Investment Company Status, Etc

.    No Loan Party or any of its Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt.

Taxes

.  Each Loan Party and its Subsidiaries has timely filed or caused to be filed
all federal, provincial, state, municipal, foreign and other Tax returns and
reports required to be filed, and have timely paid all federal, provincial,
state, municipal, foreign and Taxes levied or imposed upon them or their
properties, income or assets otherwise due and payable, except (a) those which
are being Contested in Good Faith and (b) failures to file or pay as could not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.  There are no Tax audits, deficiencies, assessments or
other claims with respect to any Loan Party or any of its Subsidiaries that
could, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

ERISA

.

(f) Each Loan Party and each of its ERISA Affiliates is in compliance in all
material respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect. No event
described in Section 4062(e) of ERISA has occurred and is continuing with
respect to any Pension Plan.  The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial



50

--------------------------------------------------------------------------------

 

 

statements reflecting such amounts, exceed the fair market value of the assets
of such Pension Plan and the present value of all accumulated benefit
obligations of all underfunded Pension Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Pension Plans.

(g) Each Pension Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Loan Parties, nothing has occurred
which would prevent, or cause the loss of, such qualification.  Each Loan Party
and ERISA Affiliate has made all required contributions to each Pension Plan
subject to Section 412 of the Code, and no application for a funding waiver
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan.

(h) There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions, or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no violation of the fiduciary responsibility
rules of ERISA with respect to any Pension Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

(i) No Loan Party or ERISA Affiliate (i) has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA), (ii)
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 of ERISA with respect to a
Multiemployer Plan, and (iii) has engaged in a transaction that could be subject
to Section 4069 or Section 4212(c) of ERISA.

(j) No such Pension Plan or trust created thereunder, or party in interest (as
defined in Section 3(14) of ERISA), or any fiduciary (as defined in
Section 3(21) of ERISA), has engaged in a “prohibited transaction” (as such term
is defined in Section 406 of ERISA or Section 4975 of the Code) which would
subject such Pension Plan or any other plan of any Loan Party or any of its
ERISA Affiliates, any trust created thereunder, or any such party in interest or
fiduciary, or any party dealing with any such Pension Plan or any such trust, to
any material penalty or tax on “prohibited transactions” imposed by Section 502
of ERISA or Section 4975 of the Code.

(k) With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.

Subsidiaries; Equity Interests

.  As of the Agreement Date, no Loan Party has any direct or indirect
Subsidiaries or investments (other than Cash Equivalents) in, or joint ventures
or partnerships with, any Person, except as disclosed in Schedule 5.13.  Such
Schedule sets forth (a) the name and jurisdiction of organization or
incorporation of each Subsidiary and identifies each Subsidiary that is an
Excluded Subsidiary or Subsidiary Guarantor as of the Agreement Date and (b) the
ownership interest of each Loan Party and tier respective Subsidiaries in each
of their respective Subsidiaries, including the percentage of such
ownership.  Neither any Loan Party nor any of its Subsidiaries has issued any



51

--------------------------------------------------------------------------------

 

 

Disqualified Equity Interests and there are no outstanding options or warrants
to purchase Equity Interests of any Loan Party or any of its Subsidiaries of any
class or kind, and there are no agreements, voting trusts or understandings with
respect thereto or affecting in any manner the sale, pledge, assignment or other
disposition thereof, including any right of first refusal, option, redemption,
call or other rights with respect thereto, whether similar or dissimilar to any
of the foregoing.  All of the issued and outstanding Equity Interests owned by
any Loan Party in its Subsidiaries have been duly authorized and issued and are
fully paid and non-assessable and are free and clear of all Liens.

Insurance

.  As of the Agreement Date, all premiums in respect of the insurance policies
of the Loan Parties and their Subsidiaries that are due and payable have been
paid.

Federal Reserve Regulations, Etc

.  Neither any Loan Party nor any of its Subsidiaries is engaged principally, or
as one of their important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.  Immediately before and after
giving effect to the making of each Loan and the issuance of each Letter of
Credit, Margin Stock will constitute less than 25% of each Loan Party’s assets
as determined in accordance with Regulation U.  No part of the proceeds of any
Loan or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, (a) to purchase, acquire or
carry any Margin Stock or for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X or (b) for any purpose that would violate any
Anti-Corruption Laws or applicable Sanctions.

[Reserved]. 

﻿

Solvency

.  Immediately before and after the consummation of each Transaction, each of
the Loan Parties and its Subsidiaries are Solvent.

Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws

.

(l) Each Loan Party, its Subsidiaries and their respective officers and
employees and their directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions. Neither any Loan Party, any of its Subsidiaries
or any of their respective directors, officers or employees is a Sanctioned
Person.  Each Loan Party and each of its Subsidiaries has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance by the Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and all applicable
Sanctions.

(m) No Loan or Letter of Credit, use of the proceeds of any Loan or Letter of
Credit or other transactions contemplated hereby will violate Anti-Corruption
Laws or applicable Sanctions.  No part of the proceeds of the Loans or the
Letters or Credit will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the Anti-Corruption Laws.

(n) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the any regulations passed under the USA PATRIOT Act or
will violate the Trading with the Enemy Act, the International Emergency
Economic Powers Act, or any regulations passed thereunder, including  the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V) or any enabling legislation or executive order
relating thereto or successor statute thereto (together with Sanctions,
“Anti-Terrorism Laws”).  Each Loan Party and each of its Subsidiaries are in
compliance with applicable Anti-Terrorism Laws.



52

--------------------------------------------------------------------------------

 

 

[Reserved]

. 

Accuracy of Information, Etc

.    

(o) Each Loan Party has disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  None of the reports, financial statements, certificates or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Lender in connection with the transactions contemplated hereby and
the negotiation of this Credit Agreement or delivered hereunder or under any
other Loan Document (in each case as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, provided that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

(p) As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

Labor Matters

.  There are no strikes, lockouts or slowdowns against any Loan Party or any of
its Subsidiaries pending or, to the knowledge of any Loan Party,
threatened.  The hours worked by and payments made to employees of the Loan
Parties and their Subsidiaries have not been in violation in any material
respect of the Fair Labor Standards Act or any other applicable Federal, state,
local or foreign law dealing with such matters.  All material payments due from
the Loan Parties or any of their Subsidiaries, or for which any claim may be
made against any of the Loan Parties or any of their Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Loan Party or such
Subsidiary. The consummation of the Transactions will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any of the Loan Parties or any of their
Subsidiaries is bound.

Absence of Certain Restrictions

.  No indenture, certificate of designation for preferred stock, agreement or
instrument to which any Loan Party or any of its Subsidiaries is a party (other
than this Credit Agreement), prohibits or limits in any way, directly or
indirectly the ability of any Subsidiary to make Restricted Payments or loans
to, to make any advance on behalf of, or to repay any Indebtedness to, any Loan
Party or to another Subsidiary.

No Default

.  No Loan Party nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement, instrument or other undertaking to which such Person
is a party or by which it or any of its property is bound in any respect that
could reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing.

Common Enterprise

.  The successful operation and condition of each of the Loan Parties is
dependent on the continued successful performance of the functions of the group
of the Loan Parties as a whole and the successful operation of each of the Loan
Parties is dependent on the successful performance and operation of each other
Loan Party.  Each Loan Party expects to derive benefit (and its board of
directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (a) successful
operations of each of the other Loan Parties and (b) the credit extended by the
Lender to the Borrowers hereunder, both in their separate capacities and as
members of the group of companies.  Each Loan Party has determined that
execution, delivery, and performance of



53

--------------------------------------------------------------------------------

 

 

this Credit Agreement and any other Loan Documents to be executed by such Loan
Party is within its purpose, will be of direct and indirect benefit to such Loan
Party, and is in its best interest.

Brokers’ Fees

.  None of the Loan Parties or their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the Loan
Documents other than the closing and other fees payable pursuant to this Credit
Agreement and as set forth in the Fee Letter.

EEA Financial Institutions

.  No Loan Party is an EEA Financial Institution.

Article 6

Affirmative Covenants

Until the Termination Date, the Borrowers covenant and agree with the Lender
that:

Financial Statements and Other Information

.  The Borrowers will furnish or caused to be furnished to the Lender either in
hard copy or by electronic communication (including by email, internet and
intranet websites) pursuant to procedures approved by the Lender:

(a) within 90 days after the end of each fiscal year, (i) the Company’s Form
10-K containing the audited consolidated balance sheet of the Company and its
Subsidiaries together with the related statements of income, comprehensive
income, stockholders’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Deloitte & Touche LLP or another registered
independent public accounting firm of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, the Company’s Form 10-Q containing the unaudited consolidated
balance sheet of the Company and its Subsidiaries and the related unaudited
statements of income, comprehensive income, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate signed by a Financial Officer of the Company
(i) stating whether any change in GAAP or in the application thereof has
occurred since the date of the Audited Financial Statements and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such Compliance Certificate, (ii) containing either a
certification that no Default exists or, specifying the nature of each such
Default, the nature and status thereof and any action taken or proposed to be
taken with respect thereto and (iii) attaching reasonably detailed calculations
demonstrating compliance with Section 7.12,  and (iv) certifying that the
Company has no Subsidiaries other than (A) those formed or acquired after the
Closing Date with respect to which the Lender was previously notified either
pursuant to Section 6.12 of the Credit Agreement or in a previous Compliance
Certificate, and (B) those other Subsidiaries set forth on the relevant Schedule
to such Compliance Certificate, which Schedule



54

--------------------------------------------------------------------------------

 

 

sets forth for each such Subsidiary whether such Subsidiary is (w) a Domestic
Subsidiary, (x) a Subsidiary Guarantor (including the basis for it not being a
Subsidiary Guarantor, if applicable) or (y) an Excluded Subsidiary (including
the basis for its constituting an Excluded Subsidiary).

(d) [reserved];

(e) (i) within 30 days after the beginning of each fiscal year, a quarterly
consolidated forecast for the Company and its Subsidiaries for such fiscal year,
including projected consolidated statements of income and comprehensive income
of the Company and its Subsidiaries, all in reasonable detail acceptable to the
Lender; (ii) promptly upon preparation thereof, such other forecasts that the
Company or any Subsidiary may prepare and any revisions that may be made to any
forecast previously delivered to the Lender; and (iii) no later than 30 days
after the end of each fiscal quarter in which there has been a material
deviation from a forecast provided to the Lender, a certificate of a Financial
Officer of the Company explaining the deviation and the action, if any, that has
been taken or is proposed to be taken with respect thereto; in each case the
foregoing forecasts shall state all underlying assumptions;

(f) concurrently with the delivery of any Compliance Certificate under clause
(c) above, a discussion and analysis of the financial condition and results of
operations of the Company and its Subsidiaries for the portion of the Fiscal
Year then elapsed, including a discussion of the reasons for any significant
variations from the figures for the corresponding period of the previous Fiscal
Year;

(g) [reserved]; and

(h) promptly following any request therefor, (i) such other information and
documentation reasonably requested by the Lender for purposes of compliance with
applicable “know your customer” requirements under the USA Patriot Act, the
Beneficial Ownership Regulation or other applicable Anti-Corruption and
Anti-Terrorism Laws (including those passed pursuant to the USA PATRIOT Act),
and (ii) such other information regarding the operations, business affairs and
financial condition of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Lender may reasonably request.

Documents required to be delivered pursuant to Section 6.1(a) or (b) and Section
6.2(e),  (f) or (g) (in each case, to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and,
if so delivered, shall be deemed to have been delivered on the date (i) on which
such materials are publicly available as posted on EDGAR; or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which the Lender has access; provided that:  (A) upon written request
by the Lender to the Company, the Company shall deliver paper copies of such
documents to the Lender until a written request to cease delivering paper copies
is given by the Lender and (B) the Company shall notify the Lender in writing
(by electronic mail or facsimile) of the posting of any such documents. 

Notices of Material Events

.  The Borrowers will furnish or caused to be furnished to the Lender prompt
written notice of the following:

(i) the occurrence of any Default, specifying the nature and extent thereof;

(j) the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against, or affecting, any
Loan Party or any of its Subsidiaries that could reasonably be expected to
result in a Material Adverse Effect;



55

--------------------------------------------------------------------------------

 

 

(k) if requested by the Lender from time to time, copies of any annual report
required to be filed in connection with each Pension Plan or Foreign Plan, and
as soon as possible after, and in any event within ten days after any Loan Party
or any ERISA Affiliate knows or has reason to know that, any ERISA Event (or any
similar event with respect to a Foreign Plan) has occurred that, alone or
together with any other ERISA Event (or any similar event with respect to a
Foreign Plan) could reasonably be expected to result in liability of any Loan
Party or any ERISA Affiliate in an aggregate amount exceeding the Threshold
Amount;

(l) as soon as possible and in no event later than five (5) Business Days after
the receipt by any Loan Party or any of its Subsidiaries, of a copy of any
notice, summons, citation or other written communication concerning any actual,
alleged, suspected or threatened violation of any Environmental Law by,
Environmental Claim against or Environmental Liability of, any Loan Party or any
of its Subsidiaries, in each case, which could reasonably be expected to have a
Material Adverse Effect;

(m) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
or any of its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by any Loan
Party to its shareholders generally, as the case may be;

(n) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lender pursuant to
any other clause of this Section 6.2;

(o) promptly after any Loan Party or any of its Subsidiaries (i) being required
to file reports under Section 15(d) of the Securities Exchange Act of 1934, or
(ii) registering securities under Section 12 of the Securities Exchange Act of
1934,

(p) in the event that any Person shall become, or cease to be, a Subsidiary or a
Guarantor, the Company shall promptly furnish to the Lender an updated list of
Subsidiaries or Guarantors, as the case may be;

(q) the occurrence of any other development that has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect; and

(r) any change in the information provided in the most recently delivered
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Company or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Existence; Conduct of Business

.  Each Borrower will, and will cause each of its Subsidiaries to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business, provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.3 or any sale, lease, transfer or other disposition
permitted by Section 7.5.



56

--------------------------------------------------------------------------------

 

 

Payment and Performance of Obligations

.  Each Borrower will, and will cause each of its Subsidiaries to, pay or
perform its obligations, including Tax liabilities, that, if not paid or
performed, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being Contested in Good Faith and (b) the failure
to make payment pending such contest could not reasonably be expected to result
in a Material Adverse Effect, provided that nothing in this Section shall be
deemed to require any Loan Party to pay any subordinated Indebtedness in
violation of the subordination provisions applicable thereto.

Maintenance of Properties

.  Each Borrower will, and will cause each of its Subsidiaries to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted.

Books and Records; Inspection Rights

.  Each Borrower will, and will cause each of its Subsidiaries to, (a) keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
and (b) permit any representatives designated by the Lender, upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accounting firm, all at the expense of the
Borrowers and at such reasonable times and as often as reasonably requested;
 provided,  however, during the existence of an Event of Default, the Lender (or
any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.

Compliance with Laws

.  Each Borrower will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property and maintain all permits and licenses necessary to conduct
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  In addition, and without limiting the foregoing sentence, each Loan
Party will, and will cause each of its Subsidiaries to, comply with all
applicable Environmental Laws in all material respects, and with Anti-Corruption
Laws, applicable Sanctions and the USA PATRIOT Act and the regulations
promulgated thereunder in all respects.

Use of Proceeds

.

(s) The proceeds of the Loans and the Letters of Credit will be used only for
working capital and general corporate purposes not inconsistent with the terms
hereof or in contravention of any Law or any Loan Document.

(t) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (a) to purchase, acquire or carry any Margin Stock or (b) for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U and X.  Neither Borrower will request any Credit
Extension, and the Borrowers shall not use, and shall ensure that each Loan
Party, their respective Subsidiaries and their respective directors, officers,
employees and agents shall not use, the proceeds of any Credit Extension (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (ii) in any manner that would result in
the violation of any applicable Sanctions or any Anti-Terrorism Laws by any
Person, including the Lender.

Section 6.2 [Reserved]



57

--------------------------------------------------------------------------------

 

 

Insurance

.  Each Borrower will, and will cause each of its Subsidiaries to, maintain,
with financially sound and reputable insurance companies, adequate insurance for
its insurable properties, all to such extent and against such risks, including
fire, casualty, business interruption and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations and of same or similar
size, including public liability insurance against claims for personal injury or
death or property damage occurring upon, in, about or in connection with the use
of any properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.

[Reserved]

. 

Subsidiary Guarantors

.  If any Domestic Subsidiary of a Loan Party (other than an Excluded Subsidiary
or a Subsidiary that is a party to this Credit Agreement or the Guarantee
Agreement) is formed or acquired after the Agreement Date or if an Excluded
Subsidiary ceases to be an Excluded Subsidiary, the Borrowers will notify the
Lender in writing thereof within ten (10) Business Days following the date on
which such Subsidiary is formed or acquired or such Excluded Subsidiary ceases
to be an Excluded Subsidiary (or such later date as may be acceptable to the
Lender in its sole discretion) and, by such date:

(b) the Borrowers will cause each such Subsidiary to execute and deliver a
Subsidiary Joinder Agreement,

(c) the Borrowers will cause each such Subsidiary to become a party to the
Master Intercompany Note not later than the tenth Business Day after the date on
which such Subsidiary is formed or acquired, and

(d) the Borrowers will deliver or cause to be delivered to the Lender such
certificates and legal opinions as would have been required had such Subsidiary
been a Subsidiary Guarantor on the Closing Date.

Environmental Matters.  Each Borrower will, and will cause each of its
Subsidiaries to, (a) conduct its operations in material compliance with all
applicable Environmental Laws, (b) implement any and all investigation,
remediation, removal and response actions that either are necessary to
materially comply with Environmental Laws pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or Release of any
Hazardous Material on, at, under, or from any of their owned or leased property
or are requested by Governmental Authorities pursuant to Environmental Law, (c)
notify the Lender promptly upon becoming aware of any violation of Environmental
Laws or any Release of Hazardous Materials on, at, under, or from, any property
that is reasonably likely to result in an Environmental Claim against any Loan
Party or any of its Subsidiaries in excess of the Threshold Amount in the
aggregate and promptly forward to the Lender a copy of any written communication
received in connection therewith.  If the Lender at any time has a reasonable
basis to believe that there may be a violation of any Environmental Laws or a
Release of Hazardous Materials on, at, under, or from any property owned or
leased by any Loan Party or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect, then, upon request by the Lender the
Borrowers shall cause such Loan Party to permit the Lender to appoint a
nationally-recognized independent environmental testing firm or such other
consultant as the Lender shall determine, at the Loan Parties’ expense, to have
access to all property owned or leased by each Loan Party and each of its
Subsidiaries for the purpose of conducting such environmental testing, including
subsurface sampling of soil and groundwater, as the Lender deems appropriate to
investigate the subject of the potential violation or Release.

Section 6.3 Post-Closing Covenant.  Within fifteen (15) Business Days after the
Agreement Date, the Borrowers will provide to the Lender insurance certificates
and endorsements, each relating to the commercial liability insurance policies
and property



58

--------------------------------------------------------------------------------

 

 

insurance certificates of the Company and its Subsidiaries, in each case
demonstrating compliance with the requirements of Section 6.10 and in each case
in form and substance reasonably acceptable to Lender.

Article 7

Negative Covenants

Until the Termination Date, the Borrowers covenant and agree with the Lender
that:

Indebtedness; Equity Interests

.

(a) The Borrowers will not, and will not permit any of their respective
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(i) Indebtedness created under the Loan Documents;

(ii) Indebtedness existing on the Agreement Date and set forth in Schedule 7.1,
and any Refinancing Indebtedness with respect thereto;

(iii) Indebtedness of the Company or any of its Subsidiaries incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capitalized Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and any Refinancing Indebtedness
with respect thereto, provided that (A) such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement and (B) the aggregate outstanding principal amount of
Indebtedness permitted by this clause (iii) shall not, without duplication,
exceed $5,000,000 at any time;

(iv) [reserved];

(v) intercompany Indebtedness of the Company or any Subsidiary owing to and held
by the Company or any Subsidiary; provided, however, that (A) if a Borrower or
any Subsidiary Guarantor is the obligor on such Indebtedness and any Subsidiary
(other than a Subsidiary Guarantor) is the obligee thereof, such Indebtedness
must be unsecured and expressly subordinated to the prior payment in full in
cash of all Obligations, (B) Indebtedness owed to either Borrower or any
Subsidiary Guarantor must be evidenced by the Master Intercompany Note or an
unsubordinated promissory note pledged to the Lender under the Security
Agreement and (C) such Indebtedness must be permitted under Section 7.4(c);

(vi) Guarantees by (A) any Loan Party of Indebtedness of any other Loan Party,
(B) any Non-Loan Party Subsidiary of Indebtedness of any other Non-Loan Party
Subsidiary, and (C) any Non-Loan Party Subsidiary of any Indebtedness of any
Loan Party, provided that, in each case, such Indebtedness is otherwise
permitted by this Section 7.1(a);

(vii) obligations under any Swap Agreements permitted by Section 7.7;

(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;



59

--------------------------------------------------------------------------------

 

 

(ix) unsecured guarantees arising as a result of customary indemnification
obligations to purchasers that are not Affiliates of a Loan Party in connection
with any Disposition permitted by Section 7.5;

(x) Indebtedness incurred in the ordinary course of business under (A) appeal
bonds or similar instruments and (B) surety bonds, payment bonds, performance
bonds, bid bonds, completion guarantees and similar obligations, workers’
compensation claims, health, disability or other employee benefits, and bankers
acceptances issued for the account of any Loan Party or its Subsidiaries and
unsecured guarantees thereof;

(xi) Earn-Out Obligations owing to sellers incurred in connection with a
Permitted Acquisition so long as the maximum amount of potential liability in
respect of such Earn-Out Obligations does not exceed $50,000,000 in the
aggregate at any time outstanding;

(xii) contingent payment obligations and contingent liabilities in respect of
any indemnification obligations and adjustments of purchase price, in each case
in connection with a Permitted Acquisition;

﻿

(xiii) Indebtedness incurred by any Borrower or any Subsidiary in respect of
letters of credit or similar instruments entered into in the ordinary course of
business, in an aggregate amount (including the face amount of outstanding
letters of credit and similar instruments and unpaid reimbursement obligations
in respect thereof) not to exceed $10,000,000; and

(xiv) additional unsecured Indebtedness in an aggregate principal amount not to
exceed $25,000,000 at any one time outstanding.

(b) The Borrowers will not, and will not permit any of their respective
Subsidiaries to, (i) issue any Disqualified Equity Interests, or (ii) be or
become liable in respect of any obligation (contingent or otherwise) to
purchase, redeem, retire, acquire or make any other payment in respect of any
Equity Interests of any Loan Party or any of its Subsidiaries, except as
permitted under Section 7.8.

Liens

.  The Borrowers will not, and will not permit any  of their respective
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(c) Liens created under the Loan Documents;

(d) Permitted Encumbrances;

(e) any Lien on any property or asset of the Company or any Subsidiary existing
on the Agreement Date and set forth in Schedule 7.2,  provided that (i) such
Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Agreement Date and any extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

(f) any Lien on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary, provided that (i) such Lien secures Indebtedness
permitted by Section 7.1(a)(iii), (ii) such Lien and the Indebtedness secured
thereby are incurred prior to or within 90 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness



60

--------------------------------------------------------------------------------

 

 

secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary;

(g) Liens on cash and Cash Equivalents securing only obligations in respect of
letters of credit and similar instruments incurred in reliance on Section
7.1(a)(xiii); and

(h) Liens of a depository bank or securities intermediary.

Fundamental Changes; Business; Fiscal Year

.

(i) The Borrowers will not, and will not permit any of their respective
Subsidiaries to, Divide or merge into or consolidate with any other Person, or
permit any other Person to Divide or merge into or consolidate with it, or sell,
transfer, lease or otherwise Dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the Equity Interests issued by any of its Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, provided
that, if at the time thereof and immediately after giving effect thereto, no
Default shall or would have occurred and be continuing:

(i) any Wholly-Owned Subsidiary of the Company (other than North America) may
merge into or consolidate with (A) a Borrower in a transaction in which such
Borrower is the surviving entity, (B) any Subsidiary Guarantor in a transaction
in which such Subsidiary Guarantor is the surviving entity, and (C) to the
extent such Subsidiary is a Non-Loan Party Subsidiary, any other Non-Loan Party
Subsidiary;

(ii) the Company or any Subsidiary may merge into or consolidate with any Person
in a transaction that is not permitted by Section 7.3(a)(i),  provided that (x)
in the case of a merger involving the Company, the Company shall be the
surviving entity of such merger, (y) such merger is permitted by Section 7.4 and
either (A) the Subsidiary Guarantor shall be the surviving entity or (B) such
other Person shall become a Subsidiary Guarantor pursuant to Section 6.12, and
(z) such merger shall not be prohibited by Section 7.5;

(iii) (A) any Subsidiary (other than North America) of a Loan Party may sell,
transfer, lease or otherwise Dispose of all or substantially all of its assets
to a Borrower or to any Subsidiary Guarantor and (B) any Non-Loan Party
Subsidiary may sell, transfer, lease or otherwise Dispose of all or
substantially all of its assets to the Company or any Subsidiary;

(iv) the Company or any of its Subsidiaries may sell, transfer, lease or
otherwise Dispose of its assets in a transaction that is not permitted by
Section 7.3(a)(iii),  provided that such sale, transfer, lease or other
Disposition is permitted by Section 7.5; and

(v) (A) any Non‑Loan Party Subsidiary may liquidate or dissolve so long as any
remaining assets are transferred to another Non‑Loan Party Subsidiary or a Loan
Party and (B) any Subsidiary Guarantor may liquidate or dissolve so long as any
remaining assets of such Subsidiary Guarantor are transferred to another Loan
Party; provided that, in each case, the Company determines in good faith that
such liquidation or dissolution is in the best interests of the Company and its
Subsidiaries and is not disadvantageous to the Lender in any material respect.

(j) The Borrowers will not, and will not permit any of their respective
Subsidiaries to, engage to any material extent in any business other than an
Approved Line of Business.



61

--------------------------------------------------------------------------------

 

 

(k) The Borrowers will not, and will not permit any of their respective
Subsidiaries to, change its Fiscal Year.

Investments, Loans, Advances, Guarantees and Acquisitions

.  The Borrowers will not, and will not permit any of their respective
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger)
any Investment, make or permit to exist any Guarantees of any obligations of, or
make or permit to exist any investment or any other interest in, any other
Person, make any Acquisition or purchase or otherwise enter into or become party
to any derivative transaction, except:

(l) Investments in cash and Cash Equivalents;

(m) investments existing on the Agreement Date and set forth in Schedule 5.13
and Schedule 7.4;

(n) Investments made by the Company in North America and Investments made by a
Borrower or any Subsidiary in any Subsidiary; provided that the outstanding
amount of Investments made by Loan Parties in Non-Loan Party Subsidiaries in
reliance on this Section 7.4(c) shall not exceed $50,000,000 at any time;

(o) [reserved];

(p) Permitted Acquisitions;

(q) Guarantees permitted by Section 7.1(a);

(r) Swap Agreements permitted by Section 7.7;

(s) [reserved];

(t) payroll, commission, travel and other similar cash advances made to
directors (or comparable Persons), officers or employees in the ordinary course
of business;

(u) (i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5 and (ii) Investments received in
settlement of amounts due to any Loan Party or any of its Subsidiaries effected
in the ordinary course of business as a result of insolvency, bankruptcy,
reorganization, or other similar proceeding involving an account debtor or upon
the foreclosure or enforcement of any Lien in favor of a Loan Party or its
Subsidiaries;

(v) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Company or any Subsidiary thereof
(including in connection with a Permitted Acquisition) so long as such
Investments were not made in contemplation of such Person becoming a Subsidiary
or of such consolidation or merger;

(w) deposits of cash made in the ordinary course of business to secure
performance of (i) operating leases and (ii) other contractual obligations that
do not constitute Indebtedness, including earnest money deposits made in cash in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition;

(x) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business; and



62

--------------------------------------------------------------------------------

 

 

(y) so long as no Default shall have occurred and be continuing or would
immediately result therefrom, other Investments by the Company and its
Subsidiaries after the Agreement Date in an aggregate amount not to exceed
$50,000,000.

In determining the amount of Investments, acquisitions, loans, and advances
permitted under this Section 7.4, Investments and acquisitions shall always be
taken at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein) minus all returns of principal, capital, dividends,
distributions and other cash returns thereof and minus all liabilities expressly
assumed by another Person in connection with the sale or other Disposition of
any Investment, and loans and advances shall be taken at the principal amount
thereof then remaining unpaid.

Dispositions

.  The Borrowers will not, and will not permit any of their respective
Subsidiaries to, Dispose of any of its assets (including, without limitation, by
way of a Division) except:

(z) issuances of Qualified Equity Interests by (i) any Wholly-Owned Subsidiary
of a Loan Party to a Loan Party or the Company, in each case subject to the
Guarantee Requirement;

(aa) the sale or lease of inventory in the ordinary course of business;

(bb) the use or transfer of money, cash or Cash Equivalents in a manner that is
not prohibited by the terms of this Credit Agreement or the other Loan
Documents;

(cc) the licensing and sublicensing on a non-exclusive basis of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business, and the leasing and subleasing of any other property;

(dd) the granting of Liens permitted hereunder and the other transactions
permitted by Section 7.2, and the making of Investments permitted by Section
7.4;

(ee) any Casualty Event and the Disposition of any property subject thereto;

(ff) the abandonment, cancellation or lapse of issued patents, registered
trademarks and other registered intellectual property of a Loan Party or
Subsidiary thereof to the extent, in such Loan Party’s reasonable business
judgment, not economically desirable in the conduct of such Loan Party’s
business or so long as such lapse is not materially adverse to the interests of
the Lender and (ii) the expiration of patents in accordance with their statutory
terms;

(gg) the sale of assets (other than Equity Interests of any Wholly-Owned
Subsidiary (other than North America), unless all of the Equity Interests of
such Wholly-Owned Subsidiary are sold in accordance with this clause (i)) for at
least fair market value, so long as (A) no Default then exists or would
immediately result therefrom, (B) at least 75% of the consideration received by
the applicable Loan Party or Subsidiary consists of cash or Cash Equivalents and
is paid at the time of the closing of such sale and (C) the aggregate amount of
the cash and non-cash proceeds received from all assets sold pursuant to this
clause (h) shall not exceed $50,000,000 in the aggregate during the term of this
Credit Agreement (for this purpose, using the fair market value of property
other than cash and Cash Equivalents);

(hh) Dispositions of assets acquired by the Company and its Subsidiaries
pursuant to a Permitted Acquisition consummated within twelve (12) months of the
date of such Permitted Acquisition in an aggregate amount not to exceed
twenty-five percent (25%) of the total consideration paid for such Permitted
Acquisition (as reasonably determined by the Borrower);



63

--------------------------------------------------------------------------------

 

 

(ii) any trade in of equipment in exchange for other equipment in the ordinary
course of business;

(jj) the unwinding or terminating of hedging arrangements or transactions
contemplated by any Swap Agreement which are not prohibited hereunder; and

(kk) Dispositions of accounts receivable in connection with the collection or
compromise thereof.

Sale and Lease Back Transactions

.  The Borrowers will not, and will not permit any of their respective
Subsidiaries to, enter into any Sale and Leaseback arrangement, directly or
indirectly, with any Person, other than Sale and Leaseback transactions for at
least fair market value, so long as, with respect to each such transaction, (i)
no Default then exists or would immediately result therefrom, (ii) the
consideration received by the Company and its Subsidiaries consists entirely of
cash or Cash Equivalents, and is paid entirely of the closing of such
transaction and (iii) the aggregate amount of the cash and non-cash proceeds
received from Sale and Lease Back transactions does not exceed $20,000,000 in
any period of four consecutive fiscal quarters.

Swap Agreements

. The Borrowers will not, and will not permit any of their respective
Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrowers or any Subsidiary has actual exposure (other than those in
respect of Equity Interests of either Borrower or any Subsidiary) and that are
not for speculative purposes, and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of such Loan Party or
Subsidiary.

Restricted Payments

.  The Borrowers will not, and will not permit any of their respective
Subsidiaries to, declare or make, or agree to pay for or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:

(ll) subject to the Guarantee Requirement, any Subsidiary of the Company may
declare and pay, and agree to pay, dividends and other distributions with
respect to its Equity Interests payable solely in perpetual common Equity
Interests (other than Disqualified Equity Interests),

(mm) any Subsidiary of the Company may declare and pay dividends or other
distributions with respect to its Equity Interests to a Borrower or any
Subsidiary Guarantor,

(nn) so long as no Default shall have occurred and be continuing both before and
after giving effect thereto (including on a Pro Forma Basis), the Company may
make Restricted Payments to purchase its Equity Interests in accordance with the
Company’s stock buyback program announced on March 11, 2020, as in effect on the
Agreement Date, so long as the aggregate amount applied so to purchase such
Equity Interests under such program does not exceed $200,000,000;

(oo) [reserved];

(pp) so long as no Default shall have occurred and be continuing both before and
after giving effect thereto (including on a Pro Forma Basis), North America or
any other Loan Party may make distributions to the Company to permit the Company
to redeem securities issued by the Company and held by employees, officers or
directors of the Company or any of its Subsidiaries (including any spouses,
former spouses, heirs or estates of any of the foregoing) upon the death or
separation from employment thereof, in an amount not to exceed $10,000,000 in
the aggregate after the Agreement Date;



64

--------------------------------------------------------------------------------

 

 

(qq) [reserved]; and

(rr) the making of dividends or distributions by a Non-Loan Party Subsidiary to
a Loan Party or another Non-Loan Party Subsidiary.

Transactions with Affiliates

.  The Borrowers will not, and will not permit any of their respective
Subsidiaries to, Dispose (including pursuant to a merger) of any property or
assets to, or purchase, lease or otherwise acquire (including pursuant to a
merger) any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions in the
ordinary course of business and at prices and on terms and conditions not less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties (it being understood that this
Section shall not apply to any transaction that is expressly permitted under
Sections 7.1,  7.3,  7.4,  7.5 or 7.8 of this Credit Agreement between or among
the Loan Parties and not involving any other Affiliate) and (b) the
Transactions.

Borrowers

.  The Company will not, and will not permit any of their respective
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of any Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets
(unless such agreement or arrangement does not prohibit, restrict or impose any
condition upon the ability of any Loan Party to create, incur or permit to
exist, or the ability of the Lender to exercise any right or remedy with respect
to, any Lien in favor of the Lender created under the Loan Documents) or (b) the
ability of any Subsidiary to pay dividends or make other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
either Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Company or any other Subsidiary, provided that (i) the foregoing shall not apply
to (A) restrictions and conditions imposed by law or by the Loan Documents, (B)
restrictions and conditions existing on the Agreement Date identified on
Schedule 7.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition), and
(C) customary restrictions and conditions contained in agreements relating to
the sale of a subsidiary pending such sale, provided that such restrictions and
conditions apply only to its Subsidiary that is to be sold and such sale is
permitted hereunder, (ii) clause (a) of this Section shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Credit Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, and
(iii) clause (a) of this Section shall not apply to customary provisions in
agreements restricting the assignment thereof.

Amendment of Material Documents

.  The Borrowers will not, and will not permit any of their respective
Subsidiaries to, amend, supplement modify or waive any of its rights under any
Subordinated Debt Document or any of its Organizational Documents, other than
immaterial amendments, modifications or waivers that could not reasonably be
expected to adversely affect the Lender, provided that the Company shall deliver
or cause to be delivered to the Lender a copy of all amendments, modifications
or waivers thereto promptly after the execution and delivery thereof.

Financial Covenant

.  The Borrowers will not permit the Consolidated Leverage Ratio as of the last
day of any fiscal quarter to be greater than 2.50:1.00.

Payments on Subordinated Debt

. The Borrowers will not, and will not permit any of their respective
Subsidiaries to, declare or make, or agree to pay for or make, directly or
indirectly, any payment of principal or interest or any purchase, redemption,
retirement, acquisition or defeasance with respect to any Indebtedness of such
Person which is subordinated to the payment of the Loan Document Obligations
except that so long as no Default shall have occurred and shall be continuing or
would



65

--------------------------------------------------------------------------------

 

 

immediately result therefrom (including on a Pro Forma Basis), the Company or
any Subsidiary may make payments of Subordinated Debt to the extent permitted by
the subordination provisions applicable thereto.

Government Regulation

. The Borrowers will not, and will not permit any of their respective
Subsidiaries to, (a) at any time be or become the subject of any law,
regulation, or list of any government agency (including the United States Office
of Foreign Asset Control list) that prohibits or limits the Lender from making
any loans or extension of credit (including the Loans and the Letters of Credit)
to any Loan Party or from otherwise conducting business with any Loan Party, or
(b) fail to provide documentary and other evidence of any Loan Party’s identity
as may be requested by the Lender at any time to enable the Lender to verify any
Loan Party’s identity or to comply with any applicable law or regulation,
including Section 326 of the USA PATRIOT Act.

Hazardous Materials

.  The Borrowers will not, and will not permit any of their respective
Subsidiaries or agents to, cause or permit a Release or threat of Release of
Hazardous Materials on, at, in, above, to, from or about any of the property
where such Release or threat of Release would (a) violate, or form the basis for
any Environmental Claims under, any Environmental Law or any Environmental
Permit or (b) otherwise adversely impact the value or marketability of any
property of any Loan Party or any of its Subsidiaries, other than such Release,
violation or Environmental Claim as could not reasonably be expected to result
in a material Environmental Liability.

Article 8

Events of Default

Events of Default

.  Any of the following shall constitute an Event of Default:

(a) Non-Payment of Principal or L/C Disbursement.  Any Loan Party shall fail to
pay any principal of any Loan or any reimbursement obligation in respect of any
L/C Disbursement when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise.

(b) Other Non-Payment.  Any Loan Party shall fail to pay any interest on any
Loan or on any reimbursement obligation in respect of any L/C Disbursement or
any fee, commission or any other amount (other than an amount referred to in
clause (a) of this Section) payable under any Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three Business Days.

(c) Representations and Warranties.  Any representation or warranty made or
deemed made by or on behalf of any Loan Party or any of its Subsidiaries in or
in connection with any Loan Document or any amendment or modification hereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made.

(d) Specific Covenants.  Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Sections 6.1,  6.2(a),  6.3,  6.7,
 6.8,  6.10,  6.12, or 6.14, in Article 7 or any Loan Party shall fail to
observe or perform any covenant, condition or agreement contained in the
Guarantee Agreement.

(e) Other Covenants.  Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document to which it is a
party (other than those specified



66

--------------------------------------------------------------------------------

 

 

in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 20 days after the occurrence thereof.

(f) Cross Default - Payment Default on Material Indebtedness.  Any Loan Party
shall fail to make any payment (whether of principal, interest or otherwise and
regardless of amount) in respect of any Material Indebtedness when and as the
same shall become due and payable (after giving effect to any applicable grace
period).

(g) Other Cross-Defaults.  Any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or payment
date, or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due prior to their scheduled maturity or payment date or to require the
prepayment, repurchase, redemption or defeasance thereof prior to their
scheduled maturity or payment date (in each case after giving effect to any
applicable notice and any applicable cure period), provided that this clause (g)
shall not apply to secured Indebtedness that becomes due solely as a result of
the voluntary sale, transfer or other disposition of the property or assets
securing such Indebtedness.

(h) Involuntary Proceedings.  An involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of any Loan Party or any of its Subsidiaries or its
debts, or of a substantial part of its assets, under any Debtor Relief Law now
or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
any of its Subsidiaries or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 45 days or
an order or decree approving or ordering any of the foregoing shall be entered.

(i) Voluntary Proceedings.  Any Loan Party or any of its Subsidiaries shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Debtor Relief Law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
any of its Subsidiaries or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing.

(j) Inability to Pay Debts.  Any Loan Party or any of its Subsidiaries shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due.

(k) Judgments.  One or more judgments for the payment of money in an aggregate
amount in excess of the Threshold Amount shall be rendered against any Loan
Party or any of its Subsidiaries or any combination thereof (which shall not be
fully covered (without taking into account any applicable deductibles) by
insurance from an unaffiliated insurance company with an A.M. Best financial
strength rating of at least A-, it being understood that even if such amounts
are covered by insurance from such an insurance company, such amounts shall
count against such basket if responsibility for such amounts has been denied by
such insurance company) and the same shall remain undischarged or unbonded for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any of its Subsidiaries to enforce any
such judgment.



67

--------------------------------------------------------------------------------

 

 

(l) ERISA Events.  (i) An ERISA Event shall have occurred that, in the opinion
of the Lender, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of any Loan Party
or any of its Subsidiaries (or in the case of an ERISA Event described in
subsection (b) of the definition of that term in Section 1.1, could reasonably
be expected to subject any Loan Party, any of its Subsidiaries, any Pension
Plan, any trust created thereunder, any trustee or administrator thereof, or any
party dealing with any Pension Plan or trust to a tax or penalty on “prohibited
transactions” under Section 502 of ERISA or Section 4975 of the Code) in an
aggregate amount exceeding (A) $1,000,000 in any year or (B) $5,000,000 for all
periods, (ii) an ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan that constitutes grounds for appointment of a trustee for or
termination by the PBGC of any Pension Plan or Multiemployer Plan; (iii) a Loan
Party or ERISA Affiliate shall fail to pay when due any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan; (iv) any event similar to the foregoing shall occur or exist
with respect to a Foreign Plan; or (v) there shall be at any time a Lien imposed
against the assets of any Loan Party or ERISA Affiliate under Section 412 or
Section 430 of the Code or Sections 302, Section 303, or Section 4068 of ERISA.

(m) Invalidity of Loan Documents. Any Loan Document shall cease, for any reason,
to be in full force and effect, or any Loan Party shall so assert in writing or
shall disavow any of its obligations thereunder.

(n) Change of Control.  A Change of Control shall occur.

Remedies Upon Event of Default

.  If any Event of Default occurs and is continuing, then, and in every such
event (other than an event described in Section 8.1(h) or (i)), and at any time
thereafter during the continuance of such event, the Lender may, by notice to
the Borrower, take either or both of the following actions (whether before or
after the Closing Date), at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of each Loan Party accrued under the Loan Documents,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers,
and (iii) require that the Borrowers Cash Collateralize the L/C Obligations (in
an amount equal to the Minimum Collateral Amount with respect thereto) and
thereupon such Cash Collateral shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, and in case of any event described in
Section 8.1(h) or (i), the Commitments shall automatically terminate (whether
before or after the Closing Date) the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of
each Loan Party accrued under the Loan Documents, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers, and Cash Collateral for the L/C
Obligations as described above shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.

Application of Funds

.  After the exercise of remedies provided for in Section 8.2 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in Section 2.10), any amounts received on account of the Obligations shall
be applied by the Lender in the following order:





68

--------------------------------------------------------------------------------

 

 

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Lender and amounts payable under Article 3), in
each case payable to the Lender;

Second, to the extent of any excess of such proceeds, to the payment of that
portion of the Obligations constituting accrued and unpaid fees under
Section 3.2(b) and interest on the Loans, L/C Obligations and other Obligations;

Third, to the extent of any excess of such proceeds, to the payment of that
portion of the Obligations constituting unpaid principal of the Loans and L/C
Obligations and the Cash Management Obligations;

Fourth, to the extent of any excess of such proceeds, to the payment of all
other Obligations of the Loan Parties owing under or in respect of the Loan
Documents that are due and payable on such date;

Fifth, to the extent of any excess of such proceeds, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit; and

Last, to the extent of any excess of such proceeds, the balance, if any, after
all of the Obligations (other than unasserted contingent indemnification and
unasserted expense reimbursement obligations in each case not yet due and
payable) have been paid in full, to the Borrowers or as otherwise required by
law.

Subject to Section 2.10, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the Obligations, if any, in the order set forth above. 

Article 9

[RESERVED]

Article 10

Miscellaneous

Notices

.

(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

(i) if to the Company, at Globus Medical, Inc.2560 General Armistead Avenue,
Audubon, PA 19403;

(ii) if to any other Loan Party, c/o the Company, at the address specified in
the foregoing clause (i); and



69

--------------------------------------------------------------------------------

 

 

(iii) if to the Lender, to the address, facsimile number, electronic mail
address or telephone number specified on Schedule 10.1.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications.  Each of the Lender and the Loan Parties may, in
its or their discretion, agree to accept notices and other communications to
such party hereunder by electronic communications pursuant to procedures
approved by it, provided that approval of such procedures may be limited to
particular notices or communications.

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

Waivers; Amendments

.

(d) No failure or delay by the Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Lender under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that it would otherwise have.  No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan and/or the issuance,
amendment, extension or renewal of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Lender may have had notice or
knowledge of such Default at the time.

(e) Except as expressly provided by Section 3.3(b), or in the other paragraphs
of this Section 10.2, neither this Credit Agreement, any other Loan Document nor
any provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Loan Parties and the
Lender.

Expenses; Indemnity; Damage Waiver

.

(f) Costs and Expenses.  The Loan Parties, jointly and severally, shall pay (i)
all reasonable out-of-pocket expenses incurred by the Lender (including Attorney
Costs), in connection with the preparation, negotiation, execution, delivery and
administration of this Credit Agreement and the other



70

--------------------------------------------------------------------------------

 

 

Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all out-of-pocket expenses incurred by the Lender (including Attorney Costs), in
connection with the enforcement or protection of its rights (whether through
negotiations, legal proceedings or otherwise) (A) in connection with this Credit
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(g) Indemnification by the Loan Parties.  The Loan Parties, jointly and
severally, shall indemnify the Lender (and any sub-agent thereof), the Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including
Attorney Costs), incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by any Loan Party arising out of, in connection with, or
as a result of (i) the execution or delivery of this Credit Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials at, on,
under or from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Claim or Environmental Liability related in
any way to any Loan Party or any of its Subsidiaries, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto or (v) any government investigation, audit,
hearing or enforcement action resulting from any Loan Party’s or any of its
Affiliate’s noncompliance (or purported noncompliance) with any applicable
Sanctions, other Anti-Terrorism Laws or Anti-Corruption Laws (it being
understood and agreed that the Indemnitees shall be entitled to indemnification
pursuant to this clause (including indemnification for fines, penalties and
other expenses) regardless of whether any adverse finding is made against any
Loan Party or any of its Affiliates), provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by any Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Loan Party has obtained a final and non-appealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.  To the extent
that the indemnity set forth above in this paragraph shall be held to be
unenforceable in whole or in part because it is violative of any law or public
policy, the Borrowers shall contribute the maximum portion that it is permitted
to pay and satisfy under applicable law to the payment and satisfaction of all
indemnified amounts incurred by Indemnitees or any of them.

(h) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Credit
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any Loan or
Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred to
in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications,



71

--------------------------------------------------------------------------------

 

 

electronic or other information transmission systems in connection with this
Credit Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby.

(i) Payments.  All amounts due under this Section shall be payable promptly and
in no event later than ten days after demand therefor.

Successors and Assigns

.

(j) Successors and Assigns Generally.  The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender.  Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (c) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
the Lender) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

(k) Assignments by Lender.  The Lender may at any time assign to one or more
assignees all of its rights and obligations under this Credit Agreement
(including all or a portion of the Commitments and the Loans).  From and after
the effective date of each such assignment, the assignee thereunder shall be a
party to this Credit Agreement and have the rights and obligations of the Lender
under this Credit Agreement, and the assigning Lender thereunder shall be
released from its obligations under this Credit Agreement and shall cease to be
a party hereto, but shall continue to be entitled to the benefits of Section 3.5
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  The Borrowers shall maintain at one of their offices a copy of
any assignment agreements and a register for the recordation of the names and
addresses of the Lender, and the Commitments of, and principal amounts of (and
stated interest on) the Loans owing to, the Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers and the Lender shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as Lender hereunder for all purposes of this Credit Agreement. The Register
shall be available for inspection by the Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(l) Participations.  The Lender may at any time, without the consent of, or
notice to, the Company, sell participations to any Person (other than (x) a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person) or (y) a Person who,
at the time of such participation, is a Sanctioned Person if the sale  of such
participation would violate applicable law) (each, a “Participant”) in all or a
portion of the Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) the Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) the Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers
shall continue to deal solely and directly with the Lender in connection with
the Lender’s rights and obligations under this Credit Agreement.

The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.4,  3.5 and 3.6 (subject to the requirements and limitations therein,
including the requirements under Section 3.6 (it being understood that the
documentation required under Section 3.6(g) shall be delivered to the
participating Lender)) to the same extent as if it were the Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant shall not be entitled to receive any greater
payment under Sections 3.5 or 3.6, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent



72

--------------------------------------------------------------------------------

 

 

permitted by law, each Participant also shall be entitled to the benefits of
Section 10.8 as though it were the Lender; provided that such Participant agrees
to be subject to Section 2.8(h) as though it were the Lender.  The Lender shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) of each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that the Lender shall have no obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and the Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Credit Agreement notwithstanding any notice to the
contrary. 

(m) Certain Pledges.  The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement and the
Loan Documents to secure obligations of the Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release the Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for the Lender as a party
hereto.

(n) Cashless Settlement.  Notwithstanding anything to the contrary contained in
this Credit Agreement, the Lender may exchange, continue or rollover all or a
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Credit
Agreement, pursuant to a cashless settlement mechanism approved by the Borrowers
and the Lender.

Survival

.  All covenants, agreements, representations and warranties made by the
Borrowers herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Credit Agreement or any other
Loan Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of any Loan Document and the
making of any Loans and the issuance of any Letter of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any L/C Obligation or any fee or any other
amount payable under the Loan Documents is outstanding and unpaid or any Letter
of Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 3.4,  3.5 and 3.6 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby or the Termination Date.

Counterparts; Integration; Effectiveness

.

(o) Counterparts; Integration; Effectiveness.  This Credit Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Credit Agreement and
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Lender, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.1, this Credit Agreement shall become
effective when it shall have been executed by the Lender and when the Lender
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page



73

--------------------------------------------------------------------------------

 

 

of this Credit Agreement by facsimile or in electronic (e.g., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Credit Agreement.

(p) [Reserved]

Severability

.  In the event any one or more of the provisions contained in this Credit
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Right of Setoff

.  If an Event of Default shall have occurred and be continuing, the Lender and
its Affiliates are hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Lender or any such Affiliate to or for the credit or the
account of any Loan Party or any of its Subsidiaries against any and all of the
obligations of such Loan Party or such Subsidiary now or hereafter existing
under this Credit Agreement or any other Loan Document to the Lender or
Affiliate, irrespective of whether or not the Lender shall have made any demand
under this Credit Agreement or any other Loan Document and although such
obligations of such Loan Party or Subsidiary may be contingent or unmatured or
are owed to a branch or office of the Lender different from the branch or office
holding such deposit or obligated on such indebtedness, The rights of the Lender
and its Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that the Lender and its Affiliates
may have.  The Lender agrees to notify the Borrowers promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

Governing Law; Jurisdiction; Consent to Service of Process

.

(q) Governing Law.  This Credit Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

(r) Submission to Jurisdiction.  Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the for the Southern District of New
York and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Credit Agreement or any other Loan Document,
or for recognition or enforcement of any judgment, and each of the parties
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Credit Agreement or in any other Loan Document shall
affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Credit Agreement or any other Loan Document against
either Borrower or any other Loan Party or its properties in the courts of any
jurisdiction.

(s) Waiver of Objection to Venue.  Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Credit



74

--------------------------------------------------------------------------------

 

 

Agreement or any other Loan Document in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(t) Service of Process.  Each of the parties hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.1.  Nothing
in this Credit Agreement will affect the right of any party to this Credit
Agreement to serve process in any other manner permitted by law.

WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Payments Set Aside

.   To the extent that any payment by or on behalf of either Borrower is made to
the Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or fraudulent transfer law, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred.

Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Credit Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Credit Agreement.

Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan or L/C Obligation, together with all fees, charges
and other amounts that are treated as interest thereon under applicable law
(collectively the “charges”), shall exceed the maximum lawful rate (the “maximum
rate”) that may be contracted for, charged, taken, received or reserved by the
Lender holding an interest in such Loan or L/C Obligation in accordance with
applicable law, the rate of interest payable in respect of such Loan or L/C
Obligation hereunder, together with all of the charges payable in respect
thereof, shall be limited to the maximum rate and, to the extent lawful, the
interest and the charges that would have been payable in respect of such Loan or
L/C Obligation but were not payable as a result of the operation of this Section
shall be cumulated, and the interest and the charges payable to the Lender in
respect of other Loans or L/C Obligations or periods shall be increased (but not
above the maximum rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by the Lender.

Treatment of Certain Information; Confidentiality

.



75

--------------------------------------------------------------------------------

 

 

(u) The Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Credit Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Credit
Agreement or (B) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrowers and their obligations, this Credit Agreement or
payments hereunder, (vii) on a confidential basis to (A) any rating agency in
connection with rating the Company, its Subsidiaries or the Credit Facility or
(B) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility,
(viii) with the consent of the Company or (ix) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Lender or any of its Affiliates on a
non-confidential basis from a source other than the Company or (C) is
independently generated by the Lender or any of its Affiliates.  In addition,
the Lender may disclose the existence of this Credit Agreement and information
about this Credit Agreement to market data collectors, league table providers
and other similar service providers to the lending industry and service
providers to the Lender in connection with the administration of this Credit
Agreement, the other Loan Documents, and the Commitments.

(v) For purposes of this Section, “Information” means all information received
from any Loan Party or any of its Subsidiaries relating to any Loan Party or any
of its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Lender on a non-confidential basis prior to
disclosure by any Loan Party or any Subsidiary or that is independently prepared
by the Lender, provided that, in the case of information received from any Loan
Party or any of its Subsidiaries after the Agreement Date, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential
information.  Notwithstanding anything herein to the contrary, “Information”
shall not include, and the Lender (and its Affiliates and partners, directors,
officers, employees, agents, advisors and representatives) may disclose to any
and all persons, without limitation of any kind, any information with respect to
the U.S. federal income tax treatment and U.S. federal income tax structure of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Lender relating to such
tax treatment and tax structure.

(w) The Loan Parties agree, on behalf of themselves and their Affiliates, that
they will not in the future issue any press releases or other public disclosure
using the name of the Lender or its Affiliates or referring to this Credit
Agreement or any of the other Loan Documents without the prior written consent
of such Person, unless (and only to the extent that) the Loan Parties or such
Affiliate is required to do so under law and then, in any event (other than in
connection with routine filings under securities laws), the Loan Parties or such
Affiliate will consult with such Person before issuing such press release or
other public disclosure.



76

--------------------------------------------------------------------------------

 

 

(x) The Loan Parties consent to the publication by the Lender of customary
advertising material relating to the Transactions using the name, product
photographs, logo or trademark of the Loan Parties.

USA PATRIOT Act Notice

.  The Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow the Lender to identify
each Loan Party in accordance with the USA PATRIOT Act.  The Company shall, and
shall cause each Subsidiary to, provide such information and take such actions
as are reasonably requested by the Lender in order to assist the Lender in
maintaining compliance with the USA PATRIOT Act.

No Fiduciary Duty

.  Each Loan Party agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
such Loan Party and its Affiliates, on the one hand, and the Lender and its
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Lender or any of its Affiliates and no such duty will be deemed to have arisen
in connection with any such transactions or communications.    

Section 10.4 Joint and Several Obligations of the Borrowers; Appointment of
Representative.

(a) Each Borrower is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lender under
this Agreement, for the mutual benefit, directly and indirectly, of the other
Borrower and in consideration of the undertakings of the other Borrower to
accept joint and several liability for such Borrower.

(b) Each Borrower jointly and severally hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrower with respect to the payment and performance of
all of the Obligations, it being the intention of the parties hereto that all
the Obligations shall be the joint and several obligations of each Borrower
without preferences or distinction between them.

(c) If and to the extent that either Borrower shall fail to make any payment
with respect to any Obligation as and when due or to perform any Obligation in
accordance with the terms thereof, then in each such event, the other Borrower
will make such payment with respect to, or perform, such Obligation.

(d) The obligations of each Borrower under the provisions of this Section 10.17
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

(e) Except as otherwise expressly provided herein, each Borrower hereby waives,
to the extent permitted by applicable law, notice of acceptance of its joint and
several liability.  Except as otherwise expressly provided herein, each of the
Borrowers hereby waives, to the extent permitted by law, notice of any Loan made
under this Agreement, notice of occurrence of any Event of Default or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by the Lender under or in respect of any of the Obligations,
any requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Agreement.  Each of the
Borrowers hereby assents to, and waives notice of, to the extent permitted by
applicable law, any extension or postponement of the time for the payment of any
Obligation, the acceptance of any partial payment



77

--------------------------------------------------------------------------------

 

 

thereon, any waiver, consent or other action or acquiescence by the Lender at
any time or times in respect of any default by the other Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by the Lender in
respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any
Obligation or the addition, substitution or release, in whole or in part, of any
other Borrower.  Without limiting the generality of the foregoing, each of the
Borrowers assents to any other action or delay in acting or failure to act on
the part of the Lender, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
the applicable laws or regulations thereunder which might, but for the
provisions of this Section 10.17, afford grounds for terminating, discharging or
relieving such Borrower, in whole or in part, from any of its obligations under
this Section 10.17, it being the intention of each of the Borrowers that, so
long as any Obligation remains unsatisfied, the obligations of such Borrower
under this Section 10.17 shall not be discharged except by performance or
payment and then only to the extent of such performance or payment.  The
obligations of each Borrower under this Section 10.17 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to the other
Borrower or the Lender. The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or the Lender.

(f) The provisions of this Section 10.17 are made solely for the benefit of the
Lender and its successors and assigns, and may be enforced by any such Person
from time to time against any Borrower as often as occasion therefor may arise
and without requirement on the part of the Lender first to marshal any of its
claims or to exercise any of its rights against the other Borrowers or to
exhaust any remedies available to it against the other Borrowers or to resort to
any other source or means of obtaining payment of any Obligation or to elect any
other remedy.  If at any time, any payment, or any part thereof, made in respect
of any Obligation, is rescinded or must otherwise be restored or returned by the
Lender upon the insolvency, bankruptcy or reorganization of any Borrower, or
otherwise, the provisions of this Section 10.17 will forthwith be reinstated in
effect, as though such payment had not been made.

(g) Notwithstanding any provision to the contrary contained herein or in any
other Loan Document, to the extent the joint and several obligations of a
Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including because of any applicable state or federal law relating to fraudulent
conveyances or transfers) then the obligations of such Borrower hereunder shall
be limited to the maximum amount that is permissible under applicable law
(whether federal or state and including, without limitation, Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law),
after taking into account, among other things, such Borrower’s right of
contribution and indemnification from each other Loan Party under applicable
law.

(h) North America hereby appoints and designates the Company as the its
representative hereunder for the purposes of taking the actions specified herein
on behalf of each Borrower or both of them, and the Company hereby accepts such
appointment and designation.  As such representative, the Company is authorized
to act as agent, attorney-in-fact and representative of the Borrowers for the
purposes of providing Committed Loan Notices and similar notices, giving
instructions with respect to the disbursement of the proceeds of the Loans,
electing interest rate options, requesting Letters of Credit, giving and
receiving all other notices and consents under the Loan Documents, making and
taking all other actions (including in respect of compliance with covenants) on
behalf of either or both of the Borrowers under the Loan Documents and all other
purposes incidental to any of the foregoing.  The Borrowers hereby agree that
each notice, instruction, election, request, representation and warranty,
agreement, covenant, undertaking, consent and similar action made or taken on
its behalf by the Company shall be deemed for all purposes to have been made or
taken by each Borrower and shall be binding upon



78

--------------------------------------------------------------------------------

 

 

and enforceable against such Borrower to the same extent as if the same had been
made or taken directly by such Borrower.

﻿

[Signature pages follow]

 

79

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

GLOBUS MEDICAL, INC.

By:

/s/ Keith Pfeil

﻿

Name:

Keith Pfeil

﻿

Title:

Chief Financial Officer

﻿

GLOBUS MEDICAL NORTH AMERICA, INC.

By:

/s/ Keith Pfeil

﻿

Name:

Keith Pfeil

﻿

Title:

Chief Financial Officer

﻿

﻿

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

CITIZENS BANK, N.A., as Lender

By:

/s/ Jamie Harbeson

﻿

Name:

Jamie Harbeson

﻿

Title:

Authorized Officer

﻿



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------